[exh101stipulationandagre001.jpg]
EXECUTION COPY IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE EDWARD
MONTGOMERY, On Behalf of Himself and All Others Similarly Situated and
Derivatively on Behalf of Nominal Defendant ERICKSON INCORPORATED, Plaintiff, v.
ERICKSON INCORPORATED, f/k/a ERICKSON AIR-CRANE, INC., QUINN MORGAN, KENNETH
LAU, UDO RIEDER, HANK HALTER, GARY R. SCOTT, MEREDITH R. SIEGFRIED, JAMES L.
WELCH, ZM PRIVATE EQUITY FUND I, L.P., ZM PRIVATE EQUITY FUND II, L.P., ZM EAC
LLC, EAC ACQUISITION CORPORATION, CENTRE LANE PARTNERS, LLC and 10th LANE
FINANCE CO., LLC, Defendants. ) ) ) ) ) ) ) ) ) ) ) ) ) ) ) ) ) ) ) ) ) C.A. No.
8784-VCL STIPULATION AND AGREEMENT OF This Stipulation and Agreement of
Compromise, Settlement, and Release (the “Stipulation”) is entered into this
13th day of June, 2016, by and between the following parties, by and through
their respective counsel in the above-captioned stockholder class and derivative
action (the “Action”): (i) plaintiff Edward Montgomery (“Plaintiff”), on his own
behalf and on behalf of the Class, COMPROMISE, SETTLEMENT, AND RELEASE 1 and 1
All undefined, capitalized terms have the meanings ascribed to them in Section
I, titled “Definitions,” below. on EFiled: Jun 13 2016 04:25PM EDT Transaction
ID 59135924 Case No. 8784-VCL Exhibit 10.1



--------------------------------------------------------------------------------



 
[exh101stipulationandagre002.jpg]
- 2 - behalf of Erickson Incorporated (“Erickson” or the “Company”); and (ii) ZM
Private Equity Fund I, L.P., ZM Private Equity Fund II, L.P., ZM EAC LLC, Centre
Lane Partners, LLC, and 10th Lane Finance Co., LLC (collectively, the “ZM
Defendants”); (iii) Quinn Morgan, Kenneth Lau, Hank Halter, Udo Rieder, Gary
Scott, Meredith Siegfried, and James Welch (collectively, the “Individual
Defendants”); and (iv) EAC Acquisition Corporation (collectively with the ZM
Defendants and the Individual Defendants, the “Settling Defendants,” and with
Plaintiff and Erickson, each a “Party” and collectively, the “Parties”). This
Stipulation states all of the terms of the settlement and resolution of this
matter, and the Parties intend this Stipulation to fully and finally compromise,
resolve, discharge, and settle the Released Claims, subject to the approval of
the Court of Chancery of the State of Delaware (the “Court”). I. BACKGROUND OF
THE SETTLEMENT A. Erickson is a provider of aviation services to commercial and
government customers. B. On March 19, 2013, Erickson announced that it had
executed a stock purchase agreement (the “SPA”) for the purchase (the “Evergreen
Acquisition”) of Evergreen Helicopters, Inc. (“Evergreen”) from Evergreen
International Aviation, Inc. (“Evergreen Parent”). Pursuant to the terms of the
SPA, the Company acquired Evergreen from Evergreen Parent for consideration
consisting of: (i) $185



--------------------------------------------------------------------------------



 
[exh101stipulationandagre003.jpg]
- 3 - million in cash; (ii) a $17.5 million purchase price note; and (iii)
4,008,439 shares of preferred stock valued at $47.5 million based upon an agreed
upon value of $11.85 per share. C. Concurrently with the SPA, Erickson and
Evergreen Parent entered into (i) a First Lien Securities Purchase Agreement
with holders of $192,833,430.61 (including principal, interest, and agent fees)
of first lien debt owed by Evergreen Parent and guaranteed by Evergreen,
contemplating the holders of first lien debt’s consent to the Evergreen
Acquisition in exchange for the larger portion of proceeds from such sale to be
used to satisfy certain first lien debt of Evergreen Parent (the “First Lien
Transaction” as effected pursuant to the “First Lien Agreement”), and (ii) a
Second Lien Stock Purchase Agreement with certain of the ZM Defendants and other
holders of $125 million of second lien debt owed by Evergreen Parent
contemplating the holders of second lien debt’s consent to the Evergreen
Acquisition in exchange for the satisfaction of certain second lien debt (the
“Second Lien Transaction” as effected pursuant to the “Second Lien Agreement”).
D. At the time of the SPA, ZM Private Equity Fund I, L.P., ZM Private Equity
Fund II, L.P. and ZM EAC LLC (collectively, the “ZM Majority Stockholders”)
collectively owned a majority of Erickson’s common stock.



--------------------------------------------------------------------------------



 
[exh101stipulationandagre004.jpg]
- 4 - E. On May 1, 2013, Erickson agreed to an amendment of the SPA (the “SPA
Amendment”). F. On May 2, 2013, the Evergreen Acquisition, the First Lien
Transaction, and the Second Lien Transaction closed. On that date, Erickson also
issued $400 million of 8.25% Second Priority Senior Secured notes due 2020 (the
“Note Issuance”). G. Under Section 1(b) of the Second Lien Agreement, certain ZM
Defendants and other holders of Evergreen Parent second lien debt purchased
shares of preferred stock from holders of Evergreen Parent first lien debt for
$11.85 per share, with certain of the ZM Defendants purchasing 250,941 of such
shares (the “ZM Preferred Put Purchase”). H. Between May 16, 2013 and May 30,
2013, the ZM Majority Stockholders sold approximately 250,000 shares of Erickson
common stock at prices ranging from $24.50 to $28.895 (the “ZM May 2013 Common
Sale,” and collectively with the ZM Preferred Put Purchase, the “ZM Erickson
Stock Transactions”). I. On May 2, 2013, Erickson used the proceeds from the
Note Issuance to prepay $26.7 million in unsecured promissory notes Erickson
owed to certain of the ZM Defendants (collectively with the Note Issuance, the
“Recapitalization”) (the Recapitalization, along with the Evergreen Acquisition,
the First Lien



--------------------------------------------------------------------------------



 
[exh101stipulationandagre005.jpg]
- 5 - Transaction, and the Second Lien Transaction, shall be defined
collectively as the “Evergreen Transaction”). J. Erickson paid a $2.5 million
fee (the “10th Lane Fee”) to defendant 10th Lane Finance Co., LLC for services
provided by Centre Lane Partners, LLC related to the Evergreen Transaction. K.
On July 22, 2013, the ZM Majority Stockholders executed a stockholder written
consent approving the issuance of 4,008,439 shares of Erickson common stock upon
the conversion of the same number of shares of Preferred Stock, and that
conversion became effective on August 12, 2013. L. On August 8, 2013, Plaintiff
commenced the Action by filing a verified class action and derivative complaint
(the “Initial Complaint”) against Erickson, Quinn Morgan, Kenneth Lau, Udo
Rieder, Hank Halter, Gary Scott, Meredith Siegfried, James Welch, ZM Private
Equity Fund I, L.P., ZM Private Equity Fund II, L.P., ZM EAC LLC, EAC
Acquisition Corporation, and 10th Lane Finance Co., LLC (the “Initial
Defendants”). The Initial Complaint alleged, among other things, that the
Individual Defendants and the named ZM Defendants breached their fiduciary
duties in connection with the Evergreen Transaction and the ZM Erickson Stock
Transactions. The Initial Complaint sought, among other things, an award of
monetary and equitable relief to Plaintiff and the Class against the named ZM
Defendants and Messrs. Morgan and Lau for alleged expropriation



--------------------------------------------------------------------------------



 
[exh101stipulationandagre006.jpg]
- 6 - of value sustained as a result of the Evergreen Transaction; an award of
monetary and equitable relief to Plaintiff and the Class against the Individual
Defendants for their alleged breaches of fiduciary duties owed to Erickson’s
minority stockholders; an award of equitable relief and damages to Erickson
sustained as a result of the Evergreen Transaction; disgorgement and restitution
of alleged improper profits allegedly realized by certain of the ZM Defendants
and Messrs. Morgan and Lau as a result of the Evergreen Transaction and the ZM
Erickson Stock Transactions; equitable relief to remedy the alleged breaches of
fiduciary duties, including partial rescission of elements of the Evergreen
Transaction and declaratory and injunctive relief; and an award to Plaintiff of
fees and expenses incurred in prosecuting the Action. M. On September 3, 2013,
the Initial Defendants moved to dismiss the Initial Complaint. N. On December 4,
2013, Plaintiff filed an amended complaint (the “Amended Complaint”) which,
among other things, repeated the allegations in the Initial Complaint and added,
inter alia, allegations that Messrs. Rieder, Morgan, and Lau violated their
fiduciary duties by withholding information from Erickson’s board of directors
(the “Board”) and that certain of the ZM Defendants violated their fiduciary
duties by using Erickson for their own personal benefit to the detriment of
Erickson’s minority stockholders.



--------------------------------------------------------------------------------



 
[exh101stipulationandagre007.jpg]
- 7 - O. On December 20, 2013, the Initial Defendants moved to dismiss the
Amended Complaint. P. On April 15, 2014, the Court heard argument on the Initial
Defendants’ motion to dismiss and denied that motion. Q. On April 30, 2014,
Individual Defendants Hank Halter, Gary Scott, Meredith Siegfried, and James
Welch answered the Amended Complaint. R. On May 21, 2014, defendants Erickson,
Quinn Morgan, Kenneth Lau, ZM Private Equity Fund I, L.P., ZM Private Equity
Fund II, L.P., ZM EAC LLC, EAC Acquisition Corporation, and 10th Lane Finance
Co., LLC answered the Amended Complaint. S. On May 21, 2014, following
negotiation among Plaintiff and the Initial Defendants, the Court entered a
Stipulation and Order Governing the Production and Exchange of Confidential
Information. T. On June 2, 2014, defendant Udo Rieder answered the Amended
Complaint. U. On October 13, 2014, Plaintiff filed a motion to compel responses
to written discovery requests served upon the Initial Defendants. V. On November
13, 2014, a purported Company stockholder commenced an action in the United
States District Court for the Southern District of New York (the “16(b) Action”)
by filing a derivative complaint styled Gibbons



--------------------------------------------------------------------------------



 
[exh101stipulationandagre008.jpg]
- 8 - v. Morgan, et al., No. 14-cv-09061-KBF (the “16(b) Complaint”). The 16(b)
Complaint named Quinn Morgan as a defendant and Erickson as a nominal defendant,
and was later amended to add as defendants ZM Private Equity Fund I, L.P. and ZM
Private Equity Fund II, L.P. On February 9, 2016, the court in the 16(b) Action
stayed that case. W. In the Action, on December 2, 2014, the Court heard
argument on, and granted in part Plaintiff’s motion to compel to the extent not
already mooted by the Initial Defendants. X. Over the course of the next
thirteen months, Plaintiff’s Counsel conducted extensive discovery in connection
with the claims asserted in the Initial Complaint. Plaintiff’s Counsel
inspected, reviewed, and analyzed approximately 101,500 documents (totaling
approximately 922,000 pages) produced by the Initial Defendants and certain
third-parties. In addition, from August 28, 2015 through January 7, 2016,
Plaintiff’s Counsel deposed six party and non-party witnesses, including Gary
Zamieroski, James Welch, Robert Rosenberg, Hank Halter, Bryan Walker, and Oscar
Aarts, and defended the deposition of Plaintiff. Y. On January 29, 2015, the
Court entered an order scheduling the Action for trial to begin in February
2016.



--------------------------------------------------------------------------------



 
[exh101stipulationandagre009.jpg]
- 9 - Z. On September 2, 2015, the Court entered an amended scheduling order in
the Action which provided that a five-day trial would begin on August 1, 2016.
AA. On October 5, 2015, the Court entered an order: (a) certifying the Action as
a class action on behalf of a non-opt out class defined as: all stockholders of
Erickson on March 18, 2013, and their successors-in-interest, transferees, and
assignees, excluding Defendants and their associates, affiliates, legal
representatives, heirs, successors-in-interest, transferees, and assignees; (b)
certifying Plaintiff as Class Representative; and (c) appointing Prickett, Jones
& Elliott, P.A. and Kessler, Topaz, Meltzer & Check, LLP as Co-Lead Counsel for
the Class. BB. On October 29, 2015, Plaintiff’s Counsel and counsel for the
Initial Defendants participated in a mediation session in New York, New York
with the Honorable Layn R. Phillips, regarding a potential resolution of the
Action. Plaintiff and the Initial Defendants were unable to reach a resolution
at the mediation, but discussions regarding a potential resolution of the Action
remained ongoing after the mediation session concluded. CC. On December 31,
2015, Plaintiff filed a second amended complaint (the “Second Amended
Complaint”) in the Action which, among other things, repeated the allegations in
the Amended Complaint, added Centre Lane Partners,



--------------------------------------------------------------------------------



 
[exh101stipulationandagre010.jpg]
- 10 - LLC, as a defendant and added allegations contending that certain of the
ZM Defendants breached their fiduciary duties to Erickson and its minority
stockholders by taking advantage of the Company for their own benefit and that
certain of the Individual Defendants consciously disregarded their fiduciary
duties to the Company in connection with the Evergreen Transaction. DD. From
October 29, 2015 through January 14, 2016, the Parties, through their respective
counsel and with the assistance of the Honorable Layn R. Phillips, engaged in
intensive discussions regarding a possible settlement of the Action. EE. On
January 14, 2016, the Parties reached an agreement in principle to settle the
Action. On January 15, 2016, the Parties notified the Court of their agreement
in principle to resolve the Action. FF. On March 31, 2016, following additional
extensive negotiations with the assistance of the mediator, the Parties agreed
in principle to certain final settlement terms, including the allocation of the
Settlement Fund between the Class and the Company, as is reflected in this
Stipulation. GG. The Board has determined that the terms set forth in this
Stipulation are fair, reasonable, adequate, and in the best interests of the
Company and its stockholders. HH. In connection with settlement discussions and
negotiations leading to the proposed Settlement, counsel for the Parties in the
Action did not discuss the



--------------------------------------------------------------------------------



 
[exh101stipulationandagre011.jpg]
- 11 - amount of any application by Plaintiff’s Counsel for an award of
attorneys’ fees and Litigation Expenses until all other matters had been agreed
upon. II. DEFENDANTS’ DENIALS OF WRONGDOING AND LIABILITY The Settling
Defendants have vigorously denied, and continue to vigorously deny, that they
committed any wrongdoing, that they have fault or liability, or that they caused
cognizable damage to Erickson or its stockholders, deny that they committed any
violation of law, deny that the Evergreen Transaction or the ZM Erickson Stock
Transactions were in any way unfair to Erickson or its stockholders, believed at
all relevant times that they were acting properly, believe that the Action has
no merit, and maintain that they have committed no breach of duty whatsoever in
connection with the allegations in the Action. Defendants are entering into this
Stipulation solely because they consider it desirable that the claims against
them in the Action be settled and dismissed with prejudice as between the
Parties in order to, among other things, (i) avoid the substantial expense,
inconvenience, and distraction of continued litigation; and (ii) completely
resolve and terminate all claims that were or could have been asserted against
the Settling Defendants in the Action. Counsel for the Company has determined
that the Settlement set forth in this Stipulation is fair, reasonable, and
adequate, and in the best interests of the Company.



--------------------------------------------------------------------------------



 
[exh101stipulationandagre012.jpg]
- 12 - NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by Plaintiff,
individually and on behalf of the Class, and on behalf of Erickson, by Erickson,
and by the Settling Defendants, by and through their attorneys of record and
subject to the approval of the Court, that, pursuant to Delaware Court of
Chancery Rules 23 and 23.1 and the other conditions set forth herein, and for
good and valuable consideration set forth herein and conferred on Plaintiff and
the Class and Erickson, the Action shall be finally and fully settled,
compromised, and dismissed with prejudice as to Plaintiff and all other Class
Members and Erickson, and that each and every one of the Released Claims shall
be finally and fully compromised, settled, discharged, released, and dismissed
with prejudice as to each and every one of the Released Parties, in the manner
and upon the terms and conditions hereafter set forth: I. 1. The following
capitalized terms in this Stipulation, shall have the meanings specified below:
Definitions a) “Authorized Claimant” means a Class Member who held Erickson
common stock on May 1, 2013 (an “Authorized Share”) and submits a timely, valid,
and properly executed Claim Form to the Settlement Administrator, in accordance
with the requirements established by the Plan of Allocation and



--------------------------------------------------------------------------------



 
[exh101stipulationandagre013.jpg]
- 13 - approved by the Court, which claim is approved for payment, in whole or
in part, from the Class Fund. b) “Court Approval” means the entry of the
Judgment. c) “Claims” mean any and all manner of claims, demands, rights,
liabilities, losses, obligations, duties, damages, costs, debts, expenses,
interest, penalties, fines, sanctions, fees, actions, potential actions, causes
of action, suits, agreements, judgments, decrees, matters, issues and
controversies of any kind, nature or description whatsoever, for damages,
injunctive relief, or any other remedies, whether disclosed or undisclosed,
accrued or unaccrued, apparent or not apparent, foreseen or unforeseen, matured
or not matured, known or unknown, suspected or unsuspected, liquidated or not
liquidated, fixed or contingent, which now exist, or previously existed,
including Unknown Claims, whether direct, derivative, individual, class,
representative, legal, equitable, or of any other type, or in any other
capacity, whether based on state, local, foreign, federal, statutory,
regulatory, common or other law or rule (including, without limitation, any
claims under federal or state securities law, federal or state antitrust law, or
under state disclosure law, all claims within the exclusive jurisdiction of the
federal courts, or any claims that could be asserted derivatively on behalf of
the Company). d) “Co-Lead Counsel” means the law firms of Prickett, Jones &
Elliott, P.A. and Kessler, Topaz, Meltzer & Check, LLP.



--------------------------------------------------------------------------------



 
[exh101stipulationandagre014.jpg]
- 14 - e) “Defendants” means the Settling Defendants and Erickson. f)
“Defendants’ Counsel” means the law firms of Abrams & Bayliss, LLP; Potter
Anderson & Corroon LLP; Morris, Nichols, Arsht & Tunnell LLP; Proctor Heyman
Enerio LLP; and Ropes & Gray LLP. g) “Effective Date” means the fifth business
day following the date the Judgment becomes Final. h) “Final” when referring to
the Judgment, means entry of the Judgment, the expiration of any time for appeal
or review of the Judgment, or, if any appeal is filed and not dismissed or
withdrawn, after the Judgment is upheld on appeal in all material respects and
is no longer subject to review upon appeal or other review, and the time for any
petition for re-argument, appeal, or review of the Judgment or any order
affirming the Judgment has expired; provided, however, that any disputes or
appeals relating solely to the amount, payment, or allocation of attorneys’ fees
and Litigation Expenses amongst Plaintiff’s Counsel shall have no effect on
finality for purposes of determining the date on which the Judgment becomes
Final and shall not otherwise prevent, limit, or otherwise affect the Judgment
or prevent, limit, delay, or hinder entry of the Judgment. i) “Immediate Family”
means an individual’s spouse, parents, siblings, children, grandparents,
grandchildren; the spouses of his or her parents, siblings, and children; and
the parents and siblings of his or her spouse, and



--------------------------------------------------------------------------------



 
[exh101stipulationandagre015.jpg]
- 15 - includes step and adoptive relationships. As used in this paragraph,
“spouse” shall include a partner in a state-recognized domestic relationship or
civil union. j) “Judgment” means the Order and Final Judgment to be entered in
the Action substantially in the form attached as Exhibit A hereto. k)
“Litigation Expenses” means costs and expenses incurred by Plaintiff’s Counsel
in connection with commencing, prosecuting, and resolving the Action, for which
Plaintiff’s Counsel intend to apply to the Court for reimbursement from the
Settlement Amount. l) “Notice and Administration Costs” means the costs, fees,
and expenses that are incurred in connection with providing notice to the Class.
m) “Person” means an individual, natural person, corporation, partnership,
limited liability company, limited partnership, joint venture, association,
joint stock company, estate, legal representative, trust, government (or any
political subdivision, department, or agency thereof), and any other type of
business or legal entity. n) “Plaintiff’s Counsel” means the law firms of
Prickett, Jones & Elliott, P.A., Kessler Topaz Meltzer & Check, LLP, and Brodsky
& Smith, LLC. o) “Released Claims” means collectively each and all of the
Released Defendant Claims and each and all of the Released Plaintiff Claims.



--------------------------------------------------------------------------------



 
[exh101stipulationandagre016.jpg]
- 16 - p) “Released Defendant Claims” means any Claims that have been or could
have been asserted in the Action or in any court, tribunal, forum, or proceeding
by Defendants or any of them or their respective successors and assigns against
any of the Released Plaintiff Parties, which arise out of or relate in any way
to the institution, prosecution, settlement, or dismissal of the Action;
provided, however, that the Released Defendant Claims shall not include claims
to enforce the Stipulation. q) “Released Defendant Parties” means (i) Erickson;
(ii) any and all of the Settling Defendants; (iii) Defendants’ respective past
or present Immediate Family members, affiliates, managers, members, partners,
partnerships, investment funds, subsidiaries, parents, predecessors, successors,
officers, directors, employees, financial or investment advisors, and insurers;
(iv) any person, firm, trust, investment fund, corporation, officer, director or
other individual or entity in which any Defendant or their respective past or
present Immediate Family members, affiliates, partnerships, investment funds,
predecessors, successors, predecessors-in-interest, successors-in-interest,
officers, directors, or employees has a financial interest; and (v) the legal
representatives, heirs, executors, administrators, predecessors, successors,
predecessors-in-interest, successors-in-interest, and assigns of any of the
foregoing.



--------------------------------------------------------------------------------



 
[exh101stipulationandagre017.jpg]
- 17 - r) “Released Plaintiff Claims” means any and all Claims that are based
upon, arise out of, relate in any way to, or involve (in whole or in part) any
of the facts alleged in the Action, including Claims that were asserted in the
Second Amended Complaint, including any and all Claims which are based upon,
arise out of, relate in any way to, or involve, directly or indirectly: (A) the
Evergreen Transaction, including its negotiation, consummation, or any payments
made pursuant thereto, (B) public disclosures concerning the Evergreen
Transaction, (C) sales of Erickson stock by entities affiliated with the ZM
Defendants, and (D) any fee paid to any Defendant (or any affiliate of any
Defendant) in connection with the Evergreen Transaction. Released Plaintiff
Claims shall not, however, include any claims to enforce the Settlement, the
Judgment, or this Stipulation, including, without limitation, the Releases. s)
“Released Parties” means collectively each and all of the Released Defendant
Parties and each and all of the Released Plaintiff Parties. t) “Released
Plaintiff Parties” means Plaintiff, all other Class Members, and their
respective counsel (including Plaintiff’s Counsel). u) “Releases” means the
releases and liability protections set forth in Section III of this Stipulation.
v) “Settlement Amount” means the aggregate sum of eighteen million, five-hundred
thousand dollars ($18,500,000).



--------------------------------------------------------------------------------



 
[exh101stipulationandagre018.jpg]
- 18 - w) “Settlement” means the settlement contemplated by this Stipulation on
the terms and conditions contained herein. x) “Settlement Class” or “Class”
means any and all Erickson stockholders on March 18, 2013, and their
successors-in-interest, transferees, and assignees, excluding Defendants and
their associates, affiliates, legal representatives, heirs,
successors-in-interest, transferees and assignees. y) “Settlement Class Member”
or “Class Member” means a member of the Settlement Class. z) “Settlement
Hearing” means the hearing to be held by the Court to determine whether to
certify the Settlement Class as a non opt-out class pursuant to Court of
Chancery Rules 23(a), 23(b)(1), and 23(b)(2); whether the proposed Settlement
should be approved as fair, reasonable, and adequate; whether Plaintiff’s
Counsel have adequately represented the Class; whether any objections to the
Settlement should be overruled; whether the Action should be dismissed with
prejudice as against the Released Defendant Parties; whether a Judgment
approving the Settlement should be entered in accordance with the terms of this
Stipulation; and whether and in what amount any award of attorneys’ fees and
reimbursement of Litigation Expenses should be paid to Plaintiff’s Counsel.



--------------------------------------------------------------------------------



 
[exh101stipulationandagre019.jpg]
- 19 - aa) “Settlement Payment Recipients” means all stockholders of record of
Erickson common stock who would be entitled to a pro rata distribution of the
Class Fund (as defined herein). bb) “Unknown Claims” means any and all Released
Plaintiff Claims which Plaintiff or any other Class Member or Erickson does not
know or suspect to exist in his, her, or its favor at the time of the release of
the Released Plaintiff Claims against the Released Defendant Parties, which if
known by him, her, or it, might have affected his, her, or its decision(s) with
respect to the Settlement, and any and all Released Defendant Claims which any
Settling Defendant or any other Released Party does not know or suspect to exist
in his, her, or its favor at the time of the release of the Released Defendant
Claims against the Released Plaintiff Parties, which if known by him, her, or it
might have affected his, her, or its decision(s) with respect to the Settlement.
With respect to any and all Released Plaintiff Claims and Released Defendant
Claims, the Parties stipulate and agree that upon the Effective Date, Plaintiff
and the Settling Defendants shall expressly waive, and each of the Class Members
and Erickson shall be deemed to have, and by operation of the Judgment shall
have expressly, waived, relinquished, and released any and all provisions,
rights, and benefits conferred by any law of any state or territory of the
United States or other



--------------------------------------------------------------------------------



 
[exh101stipulationandagre020.jpg]
- 20 - jurisdiction, or principle of common law or foreign law, which is
similar, comparable, or equivalent to Cal. Civ. Code § 1542, which provides: A
general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor. Plaintiff and the Settling Defendants acknowledge, and the other
Class Members by operation of law shall be deemed to have acknowledged, that
they may discover facts in addition to or different from those now known or
believed to be true with respect to the Released Plaintiff Claims and the
Released Defendant Claims, but that it is the intention of Plaintiff and the
Settling Defendants, and by operation of law the other Class Members, to
completely, fully, finally, and forever extinguish any and all Released
Plaintiff Claims and Released Defendant Claims, known or unknown, suspected or
unsuspected, which now exist, or heretofore existed, or may hereafter exist, and
without regard to the subsequent discovery of additional or different facts.
Plaintiff and the Settling Defendants acknowledge, and the other Class Members
by operation of law shall be deemed to have acknowledged, that the inclusion of
“Unknown Claims” in the definition of Released Plaintiff Claims and Released
Defendant Claims was separately bargained for and was a key element of the
Settlement.



--------------------------------------------------------------------------------



 
[exh101stipulationandagre021.jpg]
- 21 - II. 2. In consideration for the full and final release, settlement, and
discharge of any and all Released Plaintiff Claims against the Released
Defendant Parties, the Parties have agreed to the following consideration:
Settlement Consideration (a) Upon the Effective Date, the Company, along with
any and all of the Settling Defendants shall initiate all the processes under
the Company’s Third Amended and Restated Certificate of Incorporation (the
“Charter”) and Delaware law, including without limitation the voting or consent
of their Erickson stock and, if necessary, calling a special meeting of
stockholders and soliciting proxies to obtain sufficient votes, necessary to
amend the Charter to add at Article 4 thereof two new sections, styled
respectively as section 4 and 5, the text of which appears in Exhibit B hereto
(the “Charter Amendment”), with the Charter Amendment to be implemented pursuant
to section 9A of the Charter. In no event shall such Charter Amendment take
effect later than sixty (60) days after the Effective Date. Charter Amendment
(b) In connection with the Settlement and in consideration of the releases set
forth herein, the Settling Defendants shall contribute, or cause their relevant
insurers to contribute, funds equal to the Settlement Amount to an The
Settlement Fund



--------------------------------------------------------------------------------



 
[exh101stipulationandagre022.jpg]
- 22 - account (the “Account”) administered by Co-Lead Counsel (the “Settlement
Fund”). The Settlement Amount shall be funded as follows: i. Within five (5)
business days after entry of an Order in the form attached hereto as Exhibit C
(the “Scheduling Order”), the Settling Defendants shall contribute, or cause
their relevant insurers to contribute, one hundred thousand dollars ($100,000)
to the Settlement Fund, provided that Plaintiff’s Counsel has timely provided
properly executed W-9 forms and the wire transfer information necessary to
facilitate a transfer of funds. ii. Within five (5) business days after entry of
the Judgment, the Settling Defendants shall contribute, or cause their relevant
insurers to contribute, the balance of the Settlement Amount to the Settlement
Fund. Any award of attorneys’ fees and expenses to Plaintiff’s Counsel and any
costs and expenses for distribution and administration of the Account and the
Settlement Fund shall be paid from the Settlement Fund. Of the remainder, 80%
shall be paid to eligible Class Members pursuant to the Plan of Allocation
attached as Exhibit D hereto (the “Class Fund”) and 20% shall be paid to the
Company. i. The Settlement Fund, including all interest accruing thereon, shall
be deemed to be in the custody of the Court and will remain subject to
Administration of the Settlement Fund



--------------------------------------------------------------------------------



 
[exh101stipulationandagre023.jpg]
- 23 - the jurisdiction of the Court until such time as it is distributed as
provided for in this Stipulation or by Order of the Court. Any funds in the
Settlement Fund shall be invested in United States Treasury Bills (or a mutual
fund invested solely in such instruments) and shall collect and reinvest all
interest accrued thereon, except that any residual cash balances of less than
$250,000 may be invested in an account that is fully insured by the United
States Government or any agency thereof, including the FDIC. In the event that
the yield on United States Treasury Bills is negative, in lieu of purchasing
such Treasury Bills, all or any portion of the funds held in the Settlement Fund
may be deposited in a non-interest bearing account that is fully insured by the
United States Government or any agency thereof, including the FDIC. ii. The
Settlement Fund is intended to be a “qualified settlement fund” within the
meaning of Treasury Regulation § 1.468B-1, and the Parties shall so treat it,
and Co-Lead Counsel, as administrators of the Settlement Fund within the meaning
of Treasury Regulation § 1.468B- 2(k)(3), shall be responsible for filing tax
returns for the Settlement Fund and paying from the Account any taxes, including
any interest or penalties thereon (the “Taxes”), owed with respect to the
Settlement Fund. In addition, the Parties, as required, shall do all things that
are necessary or advisable to carry out the provisions of this Paragraph.



--------------------------------------------------------------------------------



 
[exh101stipulationandagre024.jpg]
- 24 - iii. All Taxes arising with respect to the income earned by the
Settlement Fund, including any Taxes or tax treatments that may be imposed with
respect to any income earned by the Settlement Fund for any period during which
the Settlement Fund does not qualify as a qualified settlement fund for federal
or state income tax purposes and any expenses and costs incurred in connection
with the payment of taxes pursuant to this Paragraph (including, without
limitation, expenses of tax attorneys and/or accountants and mailing,
administration and distribution costs and expenses relating to the filing, of
all necessary or advisable tax returns (the “Tax Expenses”)), shall be paid out
of the Class Fund. Co-Lead Counsel shall timely and properly file all
informational and other tax returns necessary or advisable with respect to the
Settlement Fund and the distributions and payments therefrom, including, without
limitation, the tax returns described in Treas. Reg. § 1.468B-2(k), and to the
extent applicable, Treas. Reg. § 1.468B-2(l). All tax returns shall be
consistent with the terms herein and in all events shall reflect that all taxes
on the income earned by the Settlement Fund shall be paid out of the Class Fund.
Co-Lead Counsel are authorized to withdraw from the Account amounts necessary to
pay Taxes and Tax Expenses.



--------------------------------------------------------------------------------



 
[exh101stipulationandagre025.jpg]
- 25 - (d) i. Co-Lead Counsel shall retain, at the expense of the Class Fund, a
Settlement administrator (the “Settlement Administrator”), which shall, subject
to the approval of the Court, oversee administration and distribution of the
Class Fund. The Settlement Administrator shall discharge its duties under the
supervision of Co-Lead Counsel and subject to the jurisdiction of the Court. The
Settlement Administrator will administer and distribute the Class Fund pursuant
to the Plan of Allocation attached as Exhibit D hereto. Defendants and their
affiliates, associates and Immediate Family members shall not receive any
proceeds from the Class Fund. Other than the Company’s obligation to use
reasonable best efforts to assist the Settlement Administrator in obtaining the
Company’s relevant transfer records identifying all accounts in which
Defendants, their affiliates and Immediate Family members held shares of
Erickson common stock, as provided herein, the Settling Defendants and
Defendants’ Counsel shall have no responsibility for the distribution of the
Class Fund and shall have no liability in connection therewith. Distribution of
the Class Fund ii. Within ten (10) business days after the retention of the
Settlement Administrator or execution of this Stipulation, whichever is later,
Erickson shall provide or cause to be provided to the Settlement



--------------------------------------------------------------------------------



 
[exh101stipulationandagre026.jpg]
- 26 - Administrator the Company’s relevant lists of stockholders and transfer
records in electronic form suitable to the Settlement Administrator (such lists
to be used solely for the purposes of administering the Class Fund and providing
notice to the Class and Erickson stockholders). Such lists shall provide
separate fields for First Name, Last Name, Street Address, City, State, Zip Code
and shares held as of the holding date (if available). In addition, all Settling
Defendants shall provide or cause to be provided to the Settlement Administrator
all information sufficient to reasonably identify the number of shares of
Erickson common stock held by each of the Settling Defendants and their
associates, affiliates and Immediate Family members on May 1, 2013 and the
account information for such shares to ensure such shares are excluded from any
payment from the Class Fund. iii. Any Class Member seeking payment from the
Class Fund shall submit a Proof of Claim form, attached as Exhibit E hereto
(“Claim Form”), and supporting documentation sufficient to establish entitlement
to share in the Settlement (collectively, a “Proof of Claim”), to the Settlement
Administrator, addressed to Erickson, Inc. Settlement, c/o Settlement
Administrator, P.O. Box 1237, Blue Bell, PA 19422, and postmarked no later than
120 days after the mailing of the Notice of Pendency and Proposed Settlement of
Class and Derivative Action (the “Notice”), substantially in



--------------------------------------------------------------------------------



 
[exh101stipulationandagre027.jpg]
- 27 - the form attached hereto as Exhibit F. The Settlement Administrator shall
maintain a Settlement website at www.claimsinformation.com/erickson.aspx, and a
toll-free number, 1-800- 222-2760, through which any Class Member may request
that a Claim Form be mailed to it. iv. All Class Members who fail to submit
valid and timely Proofs of Claim will be barred from participating in the
distribution of the Class Fund but otherwise will be bound by all of the terms
of the Stipulation, including the terms of any final orders or judgments entered
and the releases given to Defendants and the other Released Parties. v. Payment
pursuant to the Plan of Allocation approved by the Court shall be conclusive
against all Authorized Claimants. No person shall have any claim against
Plaintiff, Plaintiff’s Counsel, the Settlement Administrator, or any other agent
designated by Plaintiff’s Counsel, which arises from or relates to distributions
made substantially in accordance with the Stipulation, the Plan of Allocation,
or further orders of the Court. Plaintiff, Defendants, and all other Released
Parties shall have no responsibility or liability whatsoever for the investment
or distribution of the Settlement Fund, the Class Fund, the Plan of Allocation,
the determination, administration, calculation, or payment of any claim or
nonperformance of



--------------------------------------------------------------------------------



 
[exh101stipulationandagre028.jpg]
- 28 - the Settlement Administrator, the payment or withholding of taxes owed by
the Settlement Fund, or any losses incurred in connection therewith, except as
otherwise provided in the Stipulation. vi. The Class Fund will not be
distributed to Authorized Claimants until the Court has approved the Settlement
and the proposed Plan of Allocation (or such other allocation plan as the Court
may approve), and the Judgment approving the Settlement becomes Final. vii.
Defendants shall not be entitled to a return of any portion of the Class Fund
once the Court’s Judgment approving the Settlement becomes Final. Defendants
shall not have any liability, obligation, or responsibility for the
administration of the Settlement or disbursement of the Class Fund or the Plan
of Allocation. viii. Approval of the Settlement is independent from approval of
the Plan of Allocation. Any determination by the Court with respect to the Plan
of Allocation will not affect the Settlement, if approved. ix. The Parties shall
not oppose reservation of jurisdiction by the Court: (a) to allow, disallow, or
adjust on equitable grounds the claim of any Class Member; or (b) to modify the
Plan of Allocation without further notice to Settlement Class Members. Any Court
orders regarding a modification of the Plan of Allocation will be posted on the
Settlement website,



--------------------------------------------------------------------------------



 
[exh101stipulationandagre029.jpg]
- 29 - www.claimsinformation.com/erickson.aspx, by the Settlement Administrator.
x. The formulas set forth in the Plan of Allocation are not intended to estimate
the amount a Class Member might have been able to recover after a trial in the
Action; nor do they provide an estimate of the amount that will be paid to
Authorized Claimants pursuant to the Settlement. The formulas are the basis upon
which the Class Fund will be proportionately allocated to Authorized Claimants.
xi. Distributions from the Class Fund will be made to Authorized Claimants after
all claims have been processed and after the Judgment approving the Settlement
becomes Final. All checks shall become stale 120 days from the date of issuance,
at which time all funds remaining for such stale checks shall be irrevocably
forfeited. xii. After reasonable and diligent efforts have been made to
distribute the Class Fund to eligible Class Members who submitted timely and
valid Proofs of Claim in accordance with the Plan of Allocation, if any funds
remain in the Class Fund after payment of the Distribution, as defined in the
Plan of Allocation, to each Authorized Claimant, then Plaintiff’s Counsel may
petition the Court for reimbursement of any further administration expenses and
attorneys’ fees and expenses incurred in



--------------------------------------------------------------------------------



 
[exh101stipulationandagre030.jpg]
- 30 - connection with administration of the Settlement. There will be no
further distributions to Authorized Claimants. If any funds remain in the Class
Fund after payment of the Distribution to each Authorized Claimant and
reimbursement of administrative expenses and attorneys’ fees and expenses, they
shall escheat to the State of Delaware. III. 3. Upon the entry of the Judgment,
the Action shall be dismissed with prejudice, on the merits and without costs
(except as provided herein). Scope of the Settlement 4. Upon the Effective Date,
Erickson, Plaintiff, and all Class Members, on behalf of Erickson and
themselves, their legal representatives, heirs, executors, administrators,
estates, predecessors, successors, predecessors-in-interest,
successors-in-interest, and assigns, and any person or entity acting for or on
behalf of, or claiming under, any of them, and each of them, shall thereupon
fully, finally, and forever, release, settle, and discharge the Released
Defendant Parties from and with respect to every one of the Released Plaintiff
Claims, and shall thereupon be forever barred and enjoined from commencing,
instituting, or prosecuting any Released Plaintiff Claims against any of the
Released Defendant Parties. 5. Upon the Effective Date, each of the Settling
Defendants and any person or entity acting for or on behalf of, or claiming
under, any of them, and each of them, shall thereupon fully, finally, and
forever, release, settle, and



--------------------------------------------------------------------------------



 
[exh101stipulationandagre031.jpg]
- 31 - discharge the Released Plaintiff Parties from and with respect to every
one of the Released Defendant Claims, and shall thereupon be forever barred and
enjoined from commencing, instituting, or prosecuting any of the Released
Defendant Claims against any of the Released Plaintiff Parties. IV. 6. As soon
as practicable after this Stipulation has been executed, the Parties shall (1)
take all steps necessary to stay the Action pending further order of the Court;
(2) jointly apply to the Court for entry of the Scheduling Order, providing for,
among other things: (a) the dissemination of the Notice; (b) the posting of the
Notice to publicly available websites maintained by the Company and by Kessler,
Topaz, Meltzer & Check, LLP; and (c) the scheduling of the Settlement Hearing to
consider: (i) the proposed Settlement, (ii) the joint request of the Parties
that the Judgment be entered substantially in the form attached hereto as
Exhibit A, and (iii) Plaintiff’s Counsel’s application for an award of
attorneys’ fees and Litigation Expenses, and any objections to any of the
foregoing; and (3) take all reasonable and appropriate steps to seek and obtain
entry of the Scheduling Order. At the Settlement Hearing, the Parties shall
jointly request that the Judgment be entered and shall take all reasonable and
appropriate steps to obtain Final entry of the Judgment substantially in the
form attached hereto as Exhibit A. Submission of the Settlement to the Cour t
for Approval



--------------------------------------------------------------------------------



 
[exh101stipulationandagre032.jpg]
- 32 - 7. The Parties acknowledge and agree that Plaintiff’s Counsel shall be
responsible for disseminating the Notice, and that all Notice and Administration
Costs shall be paid from the Settlement Fund, regardless of whether the
Settlement obtains Court Approval or any conditions of the Settlement are not
satisfied. V. 8. This Settlement shall be subject to the following conditions,
which the Parties shall use their best efforts to achieve: Conditions of
Settlement (a) the Court enters the Scheduling Order substantially in the form
attached hereto as Exhibit C; (b) the Court enters the Judgment substantially in
the form attached hereto as Exhibit A; and (c) the Effective Date shall have
occurred. VI. 9. Plaintiff’s Counsel intends to apply to the Court for a
collective award of attorneys’ fees, which shall be no greater than the amount
set forth in the Notice attached hereto as Exhibit F (the “Fee Application”).
Plaintiff’s Counsel also will apply to the Court for reimbursement of Litigation
Expenses (the “Expense Reimbursement Application”). As of the execution of this
Stipulation, the Parties have not discussed the amount of any application by
Plaintiff’s Counsel for an award of attorneys’ fees and Litigation Expenses. The
Settling Defendants reserve Attorneys’ Fees and Expenses



--------------------------------------------------------------------------------



 
[exh101stipulationandagre033.jpg]
- 33 - all rights and all grounds to object to, to oppose, to consent to, or to
take no position on the amount of fees and Litigation Expenses sought by
Plaintiff’s Counsel in the Fee Application and the Expense Reimbursement
Application, except that Defendants agree that the efforts of Plaintiff and
Plaintiff’s Counsel were the sole cause of the Settlement. The Settling
Defendants agree to oppose any objection to the Settlement. 10. Plaintiff’s
Counsel will make no other application for an award of attorneys’ fees or
Litigation Expenses other than the Fee Application, the Expense Reimbursement
Application or for reimbursement of expenses and attorneys’ fees and expenses
incurred in connection with administration of the Settlement. 11. The Parties
acknowledge and agree that any award of attorneys’ fees and Litigation Expenses
by the Court to Plaintiff’s Counsel shall be paid solely out of the Settlement
Fund and shall be paid within one (1) business day after the balance of the
Settlement Amount is paid pursuant to Section II. 2. (b) (ii) above (the “Fee
and Expense Award”), subject to Plaintiff’s Counsel’s joint and several
obligation to refund or repay within fifteen (15) business days any amounts paid
if as a result of any appeal and/or further proceedings on remand, or successful
collateral attack, the amount awarded is overturned or reduced. No Defendant
shall bear responsibility for paying the Fee and Expense Award. The Settling
Defendants and Released Defendant Parties shall bear no other expenses, costs,



--------------------------------------------------------------------------------



 
[exh101stipulationandagre034.jpg]
- 34 - damages, or fees alleged or incurred by Plaintiff, Erickson, or by any
Class Member, or by any of their attorneys, experts, advisors, agents, or
representatives, and the Settling Defendants and Released Defendant Parties
shall have no responsibility for, and no liability with respect to, the fee
and/or expense allocation among Plaintiff’s Counsel and/or any other person who
may assert any claim thereto. 12. It is not a condition of the Settlement that
the Fee Application and the Expense Reimbursement Application be granted. The
Fee Application and the Expense Reimbursement Application may be considered
separately from the proposed Settlement. Any disapproval or modification of the
Fee Application and/or the Expense Reimbursement Application by the Court or on
appeal shall not affect or delay the enforceability of the Settlement, provide
any of the Parties with the right to terminate the Settlement, or affect or
delay the binding effect or finality of the Judgment and the release of the
Released Plaintiff Claims. Final resolution of the Fee Application and/or the
Expense Reimbursement Application shall not be a condition to the dismissal,
with prejudice, of the Action or effectiveness of the releases of the Released
Plaintiff Claims. 13. Plaintiff’s Counsel warrant that no portion of any award
of attorneys’ fees or Litigation Expenses shall be paid to Plaintiff or any
Class Member, except as approved by the Court. Plaintiff’s Counsel shall
allocate the Fee and Expense



--------------------------------------------------------------------------------



 
[exh101stipulationandagre035.jpg]
- 35 - Award amongst Plaintiff’s Counsel in a manner which they, in good faith,
believe reflects the contributions of such counsel to the prosecution and
settlement of the Action. VII. 14. Plaintiff and Defendants agree to stay the
proceedings in the Action and to stay and not to initiate any other proceedings
other than those incident to the Settlement itself pending the occurrence of the
Effective Date. Stay Pending Cour t Approval VIII. 15. If either (a) the Court
declines to enter the Scheduling Order in any material respect; (b) the Court
declines to enter the Judgment in any material respect; (c) the Court enters the
Judgment but on or following appellate review, remand, collateral attack, or
other proceedings the Judgment is modified or reversed in any material respect;
or (d) any of the other conditions of Section V are not satisfied, this
Stipulation shall be cancelled and terminated, unless counsel for each of the
Parties, within ten (10) business days from receipt of such ruling or event,
agrees in writing with counsel for the other Parties to proceed with this
Stipulation and the Settlement, including only with such modifications, if any,
as to which all other Parties in their sole judgment and discretion may agree.
For purposes of this Paragraph, an intent to proceed shall not be valid unless
it is expressed in a signed writing. Neither a modification nor a reversal on
appeal of Termination of Settlement; Effect of Termination



--------------------------------------------------------------------------------



 
[exh101stipulationandagre036.jpg]
- 36 - the amount of fees, costs, and expenses awarded by the Court to
Plaintiff’s Counsel shall be deemed a material modification of the Judgment or
this Stipulation. 16. If the Effective Date does not occur, or if this
Stipulation is disapproved, canceled, or terminated pursuant to its terms, or
the Settlement otherwise does not become final for any reason, all of the
Parties shall be deemed to have reverted to their respective litigation status
immediately prior to January 14, 2016, and they shall proceed in all respects as
if the Stipulation had not been executed and the related orders had not been
entered, and in that event all of their respective claims and defenses as to any
issue in the Action shall be preserved without prejudice and all funds paid into
the Settlement Fund (other than administrative fees and expenses already
expended, including Notice and Administration Costs) shall revert back to the
contributor(s) of such funds; provided, however, that Paragraph 21 shall remain
in full effect. IX. 17. All of the exhibits attached hereto are material and
integral parts hereof and shall be incorporated by reference as though fully set
forth herein. Miscellaneous Provisions 18. This Stipulation may not be amended
or modified, nor may any of its provisions be waived, except by a written
instrument signed by counsel for all Parties or their successors-in-interest.



--------------------------------------------------------------------------------



 
[exh101stipulationandagre037.jpg]
- 37 - 19. The headings herein are used for the purpose of convenience only and
are not meant to have legal effect. 20. The Parties represent and agree that the
terms of the Settlement were negotiated at arm’s-length and in good faith by the
Parties, and reflect a settlement that was reached voluntarily based upon
adequate information and sufficient discovery and after consultation with
experienced legal counsel. 21. Each Party denies any and all allegations that
the Party committed wrongdoing, that the Party has fault or liability, or that
the Party caused damage in the Action. The Parties covenant and agree that
neither this Stipulation, nor the fact or any terms of the Settlement, or any
communications relating thereto, is evidence, or an admission or concession by
any Party or their counsel, Class Member, or any other Released Defendant Party
or Released Plaintiff Party, of any fault, liability, or wrongdoing whatsoever,
as to any facts or claims alleged or asserted in the Action, or as to the
validity or merit of any of the claims or defenses alleged or asserted in the
Action. This Stipulation is not a finding or evidence of the validity or
invalidity of any claims or defenses in the Action, any wrongdoing by any Party,
Class Member, or other Released Defendant Party or Released Plaintiff Party, or
any damages or injury to any Party, Class Member, or other Released Defendant
Party or Released Plaintiff Party. Neither this Stipulation, nor any of the
terms and provisions of this Stipulation, nor any of the negotiations or



--------------------------------------------------------------------------------



 
[exh101stipulationandagre038.jpg]
- 38 - proceedings in connection therewith, nor any of the documents or
statements referred to herein or therein, nor the Settlement, nor the fact of
the Settlement, nor the Settlement proceedings, nor any statements in connection
therewith, (a) shall (i) be argued to be, used, or construed as, offered, or
received in evidence as, or otherwise constitute an admission, concession,
presumption, proof, evidence, or a finding of any liability, fault, wrongdoing,
injury, or damages, or of any wrongful conduct, acts, or omissions on the part
of any of the Released Defendant Parties or Released Plaintiff Parties, or of
any infirmity of any defense, or of any damage to Plaintiff or any other Class
Member, or (ii) otherwise be used to create or give rise to any inference or
presumption against any of the Released Defendant Parties or Released Plaintiff
Parties concerning any fact or any purported liability, fault, or wrongdoing of
the Released Defendant Parties or Released Plaintiff Parties or any injury or
damages to any person or entity; or (b) shall otherwise be admissible, referred
to, or used in any proceeding of any nature, for any purpose whatsoever;
provided, however, that the Stipulation and/or Judgment may be introduced in any
proceeding, whether in the Court or otherwise, as may be necessary to argue and
establish that the Stipulation and/or Judgment has res judicata, collateral
estoppel, or other issue or claim preclusion effect or to otherwise consummate
or enforce the Settlement and/or Judgment or to secure any insurance rights or
proceeds of any of the Released Defendant Parties or Released Plaintiff Parties.



--------------------------------------------------------------------------------



 
[exh101stipulationandagre039.jpg]
- 39 - 22. The consummation of the Settlement as embodied in this Stipulation
shall be under the authority of the Court, and the Court shall retain
jurisdiction for the purpose of entering orders providing for an award of
attorneys’ fees and Litigation Expenses to Plaintiff’s Counsel and enforcing the
terms of this Stipulation. 23. To the extent permitted by law, all agreements
made and orders entered during the course of the Action relating to the
confidentiality of documents or information, including, without limitation, the
Stipulation and Order Governing the Production and Exchange of Confidential
Information so-ordered by the Court on May 21, 2014, shall survive this
Stipulation. 24. The waiver by any Party of any breach of this Stipulation by
any other Party shall not be deemed a waiver of any other prior or subsequent
breach of any provision of this Stipulation by any other Party. 25. This
Stipulation and the exhibits attached hereto constitute the entire agreement
among the Parties and supersede any prior agreements among the Parties with
respect to the subject matter hereof. No representations, warranties, or
inducements have been made to or relied upon by any Party concerning this
Stipulation or its exhibits, other than the representations, warranties, and
covenants expressly set forth in such documents.



--------------------------------------------------------------------------------



 
[exh101stipulationandagre040.jpg]
- 40 - 26. This Stipulation may be executed in one or more counterparts,
including by facsimile and electronic mail or as an original signature by any of
the signatories hereto, and as so executed shall constitute one agreement. 27.
The Parties and their respective counsel of record agree that they will use
their reasonable best efforts to obtain all necessary approvals of the Court
required by this Stipulation (including, without limitation, using their
reasonable best efforts to resolve any objections raised to the Settlement) and
a dismissal with prejudice of the Action. 28. Plaintiff’s Counsel and
Defendants’ Counsel agree to cooperate fully with one another and use best
efforts in seeking Court Approval of the Scheduling Order, the Stipulation, and
the Settlement, and to promptly agree upon and execute all such other
documentation as may be reasonably required to obtain final approval by the
Court of the Settlement. 29. Plaintiff and Plaintiff’s Counsel represent and
warrant that Plaintiff is a member of the Settlement Class and that none of
Plaintiff’s claims or causes of action referred to in this Stipulation have been
assigned, encumbered, or otherwise transferred in any manner in whole or in
part. 30. Each counsel signing this Stipulation represents and warrants that
such counsel has been duly empowered and authorized to sign this Stipulation on
behalf of his or her clients.



--------------------------------------------------------------------------------



 
[exh101stipulationandagre041.jpg]
- 41 - 31. This Stipulation shall not be construed more strictly against one
Party than another merely by virtue of the fact that it, or any part of it, may
have been prepared by counsel for one of the Parties, it being recognized that
it is the result of arm’s-length negotiations between the Parties, and all
Parties have contributed substantially and materially to the preparation of this
Stipulation. 32. This Stipulation is, and shall be binding upon and shall inure
to the benefit of, the Released Defendant Parties and the Released Plaintiff
Parties (including the Class Members) and the respective legal representatives,
heirs, executors, administrators, transferees, successors, agents, and assigns
of all such foregoing persons and entities and upon any corporation,
partnership, or other entity into or with which any party may merge,
consolidate, or reorganize. 33. Except for attorney notes, attorney work
product, attorney-client communications, communications between or among counsel
and their experts, pleadings, other court submissions and transcripts of
depositions, the Parties agree to destroy or to return all discovery obtained
from each other within thirty (30) days after the Effective Date. 34. This
Stipulation, the Settlement, and any and all disputes arising out of or relating
in any way to this Stipulation or Settlement, whether in contract, tort, or
otherwise, shall be governed by and construed in accordance with the laws of the
State of Delaware, without regard to conflicts of law principles. Any action or



--------------------------------------------------------------------------------



 
[exh101stipulationandagre042.jpg]
- 42 - proceeding arising out of or relating in any way to this Stipulation or
the Settlement, or to enforce any of the terms of the Stipulation or Settlement,
shall (i) be brought, heard, and determined exclusively in the Court, which
shall retain jurisdiction over the Parties and all such disputes (provided that,
in the event that subject matter jurisdiction is unavailable in the Court, then
any such action or proceeding shall be brought, heard and determined exclusively
in any other state or federal court sitting in Wilmington, Delaware) and (ii)
not be litigated or otherwise pursued in any forum or venue other than the Court
(or, if subject matter jurisdiction is unavailable in the Court, then in any
forum or venue other than any other state or federal court sitting in
Wilmington, Delaware); provided, however, that the Stipulation and/or Judgment
may be introduced in any proceeding, whether in the Court or otherwise, as may
be necessary to argue and establish that the Stipulation and/or Judgment has res
judicata, collateral estoppel, or other issue or claim preclusion effect or to
otherwise consummate or enforce the Settlement and/or Judgment or to secure any
insurance rights or proceeds of any of the Released Defendant Parties or
Released Plaintiff Parties. Each party hereto (1) consents to personal
jurisdiction in any such action (but in no other action) brought in this Court;
(2) consents to service of process by registered mail upon such party and/or
such party’s agent; (3) waives any objection to venue in this Court and any
claim that Delaware or this Court is an inconvenient forum; and (4) EXPRESSLY



--------------------------------------------------------------------------------



 
[exh101stipulationandagre043.jpg]
- 43 - WAIVES ANY RIGHT TO DEMAND A JURY TRIAL AS TO ANY DISPUTE DESCRIBED IN
THIS PARAGRAPH. OF COUNSEL: KESSLER TOPAZ MELTZER & CHECK, LLP Eric L. Zagar
Matthew A. Goldstein 280 King of Prussia Road Radnor, Pennsylvania 19087 (610)
667-7706 BRODSKY & SMITH, LLC Jason Brodsky Evan J. Smith Jordan A. Schatz Two
Bala Plaza, Suite 602 Bala Cynwyd, Pennsylvania 19004 (610) 667-6200 PRICKETT,
JONES & ELLIOTT, P.A. By: Michael Hanrahan (#941) /s/ Paul A. Fioravanti, Jr.
Paul A. Fioravanti, Jr. (#3808) Kevin H. Davenport (#5327) 1310 North King
Street Wilmington, Delaware 19801 (302) 888-6500 Attorneys for Plaintiff Edward
Montgomery POTTER ANDERSON & CORROON LLP By: Donald J. Wolfe, Jr. (#285) /s/
Timothy R. Dudderar Timothy R. Dudderar (#3890) Christopher N. Kelly (#5717)
Hercules Plaza – 6th Floor 1313 N. Market Street P.O. Box 951 Wilmington,
Delaware 19899 (302) 984-6000 Attorneys for Defendants Hank Halter, Gary Scott,
Meredith Siegfried, and James Welch



--------------------------------------------------------------------------------



 
[exh101stipulationandagre044.jpg]
- 44 - PROCTOR HEYMAN ENERIO LLP By: Kurt M. Heyman (#3054) /s/ Patricia L.
Enerio Patricia L. Enerio (#3728) 300 Delaware Avenue, Suite 200 Wilmington,
Delaware 19801 (302) 472-7300 Attorneys for Nominal Defendant Erickson
Incorporated and Defendant EAC Acquisition Corporation



--------------------------------------------------------------------------------



 
[exh101stipulationandagre045.jpg]
- 45 - OF COUNSEL: ROPES & GRAY LLP Robert G. Jones Prudential Tower 800
Boylston Street Boston, MA 02199 (617) 951-7000 and ROPES & GRAY LLP Martin J.
Crisp 1211 Avenue of the Americas New York, New York 10036 (212) 596-9000 ABRAMS
& BAYLISS LLP By: A. Thompson Bayliss (#4379) /s/ A. Thompson Bayliss Sarah E.
Hickie (#5833) 20 Montchanin Road, Suite 200 Wilmington, Delaware 19807 (302)
778-1000 Attorneys for Defendants Quinn Morgan, Kenneth Lau, ZM Private Equity
Fund I, L.P., ZM Private Equity Fund II, L.P., ZM EAC LLC, Centre Lane Partners,
LLC, and 10th Lane Finance Co., LLC MORRIS, NICHOLS, ARSHT & TUNNELL LLP By:
William M. Lafferty (#2755) /s/ Kevin M. Coen Kevin M. Coen (#4775) 1201 North
Market Street, 18th Floor P.O. Box 1347 Wilmington, Delaware 19899 (302)
658-9200 Attorneys for Defendant Udo Rieder



--------------------------------------------------------------------------------



 
[exh101stipulationandagre046.jpg]
EXHIBIT A



--------------------------------------------------------------------------------



 
[exh101stipulationandagre047.jpg]
EXHIBIT A IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE EDWARD MONTGOMERY,
On Behalf of Himself and All Others Similarly Situated and Derivatively on
Behalf of Nominal Defendant ERICKSON INCORPORATED, Plaintiff, v. ERICKSON
INCORPORATED, f/k/a ERICKSON AIR-CRANE, INC., QUINN MORGAN, KENNETH LAU, UDO
RIEDER, HANK HALTER, GARY R. SCOTT, MEREDITH R. SIEGFRIED, JAMES L. WELCH, ZM
PRIVATE EQUITY FUND I, L.P., ZM PRIVATE EQUITY FUND II, L.P., ZM EAC LLC, EAC
ACQUISITION CORPORATION, CENTRE LANE PARTNERS, LLC and 10th LANE FINANCE CO.,
LLC, Defendants. ) ) ) ) ) ) ) ) ) ) ) ) ) ) ) ) ) ) ) ) ) ) ) C.A. No. 8784-VCL
ORDER AND FINAL JUDGMENT On this _____ day of _____________, 2016, a hearing
having been held before this Court to determine whether the terms and conditions
of the Stipulation and Agreement of Compromise, Settlement, and Release dated
June 13, 2016 (the “Stipulation”),1 which is incorporated herein by reference,
and the terms and 1 Capitalized terms (other than proper nouns) that are not
defined herein shall have the meanings set forth in the Stipulation. EFiled: Jun
13 2016 04:25PM EDT Transaction ID 59135924 Case No. 8784-VCL



--------------------------------------------------------------------------------



 
[exh101stipulationandagre048.jpg]
2 conditions of the settlement proposed in the Stipulation (the “Settlement”),
are fair, reasonable, and adequate for the settlement of all Released Claims
(defined below) that were or could have been asserted in the above-captioned
stockholder class and derivative action (the “Action”); and whether an order and
final judgment should be entered in the Action; and the Court having considered
all matters submitted to it at the hearing and otherwise and for the reasons
stated herein. NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:
1. The mailing of the Notice of Pendency and Proposed Settlement of Class and
Derivative Action (the “Notice”) pursuant to and in the manner prescribed in the
Scheduling Order entered on ________________, 2016 (the “Scheduling Order”),
which was done by first class mail on _______________, 2016, is hereby
determined to be the best notice practicable under the circumstances and in full
compliance with Rules 23 and 23.1 of the Rules of the Court of Chancery, the
requirements of due process, and applicable law. It is further determined that
all members of the Class (defined below) are bound by this Order and Final
Judgment (the “Judgment”). 2. The Court confirms that the Action is a proper
class action pursuant to Rules 23(a), 23(b)(1), and 23(b)(2) of the Rules of the
Court of Chancery and confirms its prior certification of a Class as consisting
of:



--------------------------------------------------------------------------------



 
[exh101stipulationandagre049.jpg]
3 All stockholders of Erickson on March 18, 2013, and their successors-
in-interest, transferees, and assignees, excluding Defendants and their
associates, affiliates, legal representatives, heirs, successors-in- interest,
transferees and assignees. 3. Specifically, the Court finds that (a) the Class
is so numerous that joinder of all members is impracticable; (b) there are
common issues of fact and law sufficient to satisfy Rule 23(a)(2), including
whether the Settling Defendants2 breached their fiduciary duties to Class
Members, and whether Plaintiff and the Class Members were injured as a
consequence of the Settling Defendants’ actions; (c) the claims of the
representative Plaintiff are typical of the claims of absent Class Members in
that they all arise from the same allegedly wrongful course of conduct and are
based on the same legal theories, satisfying Rule 23(a)(3). The representative
Plaintiff and Plaintiff’s Counsel are adequate representatives of the Class,
satisfying Rule 23(a)(4). The prosecution of separate actions by individual
Class Members would create a risk of inconsistent adjudications which would
establish incompatible standards of conduct for the Settling Defendants, and, as
a practical matter, the disposition of the Action will influence the disposition
of any pending or future identical cases brought by other Class Members,
satisfying Rule 23(b)(1); and there were allegations that Defendants acted or
refused to act on grounds generally applicable to the Class, satisfying Rule
23(b)(2). 2 “Settling Defendants” means all of the named defendants except for
nominal defendant Erickson Incorporated.



--------------------------------------------------------------------------------



 
[exh101stipulationandagre050.jpg]
4 4. Plaintiff Edward Montgomery is confirmed as Class Representative, as
previously ordered by this Court on October 5, 2015. 5. The Settlement of the
Action as provided for in the Stipulation is approved as fair, reasonable, and
adequate, and in the best interests of Plaintiff, the Class and the Company. 6.
The Parties to the Stipulation are hereby authorized and directed to consummate
the Settlement in accordance with the terms and provisions of the Stipulation,
and the Register in Chancery is directed to enter and docket this Judgment. 7.
“Claims” mean any and all manner of claims, demands, rights, liabilities,
losses, obligations, duties, damages, costs, debts, expenses, interest,
penalties, fines, sanctions, fees, actions, potential actions, causes of action,
suits, agreements, judgments, decrees, matters, issues and controversies of any
kind, nature or description whatsoever, for damages, injunctive relief, or any
other remedies, whether disclosed or undisclosed, accrued or unaccrued, apparent
or not apparent, foreseen or unforeseen, matured or not matured, known or
unknown, suspected or unsuspected, liquidated or not liquidated, fixed or
contingent, which now exist, or previously existed, including Unknown Claims,
whether direct, derivative, individual, class, representative, legal, equitable,
or of any other type, or in any other capacity, whether based on state, local,
foreign, federal, statutory,



--------------------------------------------------------------------------------



 
[exh101stipulationandagre051.jpg]
5 regulatory, common or other law or rule (including, without limitation, any
claims under federal or state securities law, federal or state antitrust law, or
under state disclosure law, all claims within the exclusive jurisdiction of the
federal courts, or any claims that could be asserted derivatively on behalf of
the Company). 8. “Released Claims” means collectively each and all of the
Released Defendant Claims and each and all of the Released Plaintiff Claims. 9.
“Released Defendant Claims” means any Claims that have been or could have been
asserted in the Action or in any court, tribunal, forum, or proceeding by
Defendants or any of them or their respective successors and assigns against any
of the Released Plaintiff Parties, which arise out of or relate in any way to
the institution, prosecution, settlement, or dismissal of the Action; provided,
however, that the Released Defendant Claims shall not include claims to enforce
the Stipulation. 10. “Released Plaintiff Claims” means any and all Claims that
are based upon, arise out of, relate in any way to, or involve (in whole or in
part) any of the facts alleged in the Action, including Claims that were
asserted in the Second Amended Complaint, including any and all Claims which are
based upon, arise out of, relate in any way to, or involve, directly or
indirectly: (A) the Evergreen Transaction, including its negotiation,
consummation, or any payments made pursuant thereto, (B) public disclosures
concerning the Evergreen Transaction, (C)



--------------------------------------------------------------------------------



 
[exh101stipulationandagre052.jpg]
6 sales of Erickson stock by entities affiliated with the ZM Defendants, and (D)
any fee paid to any Defendant (or any affiliate of any Defendant) in connection
with the Evergreen Transaction. Released Plaintiff Claims shall not, however,
include any claims to enforce the Settlement, this Judgment, or the Stipulation,
including, without limitation, the Releases. 11. “Released Parties” means
collectively each and all of the Released Defendant Parties and each and all of
the Released Plaintiff Parties. 12. “Released Defendant Parties” means (i)
Erickson; (ii) any and all of the Settling Defendants; (iii) Defendants’
respective past or present Immediate Family members, affiliates, managers,
members, partners, partnerships, investment funds, subsidiaries, parents,
predecessors, successors, officers, directors, employees, financial or
investment advisors, and insurers; (iv) any person, firm, trust, investment
fund, corporation, officer, director or other individual or entity in which any
Defendant or their respective past or present Immediate Family members,
affiliates, partnerships, investment funds, predecessors, successors,
predecessors-in-interest, successors-in-interest, officers, directors, or
employees has a financial interest; and (v) the legal representatives, heirs,
executors, administrators, predecessors, successors, predecessors-in-interest,
successors-in- interest, and assigns of any of the foregoing.



--------------------------------------------------------------------------------



 
[exh101stipulationandagre053.jpg]
7 13. “Released Plaintiff Parties” means Plaintiff, all other Class Members, and
their respective counsel (including Plaintiff’s Counsel). 14. “Releases” means
the releases and liability protections set forth in Paragraphs 17 and 18 of this
Order and Final Judgment. 15. “Unknown Claims” means any and all Released
Plaintiff Claims which Plaintiff or any other Class Member or Erickson does not
know or suspect to exist in his, her, or its favor at the time of the release of
the Released Plaintiff Claims against the Released Defendant Parties, which if
known by him, her, or it, might have affected his, her, or its decision(s) with
respect to the Settlement, and any and all Released Defendant Claims which any
Settling Defendant or any other Released Party does not know or suspect to exist
in his, her, or its favor at the time of the release of the Released Defendant
Claims against the Released Plaintiff Parties, which if known by him, her, or it
might have affected his, her, or its decision(s) with respect to the Settlement.
With respect to any and all Released Plaintiff Claims and Released Defendant
Claims, the Parties stipulate and agree that upon the Effective Date, Plaintiff
and the Settling Defendants shall expressly waive, and each of the Class Members
and Erickson shall be deemed to have, and by operation of this Judgment shall
have expressly, waived, relinquished, and released any and all provisions,
rights, and benefits conferred by any law of any state or territory of the
United States or other jurisdiction, or principle of common



--------------------------------------------------------------------------------



 
[exh101stipulationandagre054.jpg]
8 law or foreign law, which is similar, comparable, or equivalent to Cal. Civ.
Code § 1542, which provides: A general release does not extend to claims which
the creditor does not know or suspect to exist in his or her favor at the time
of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor. Plaintiff and the Settling
Defendants acknowledge, and the other Class Members by operation of law shall be
deemed to have acknowledged, that they may discover facts in addition to or
different from those now known or believed to be true with respect to the
Released Plaintiff Claims and the Released Defendant Claims, but that it is the
intention of Plaintiff and the Settling Defendants, and by operation of law the
other Class Members, to completely, fully, finally, and forever extinguish any
and all Released Plaintiff Claims and Released Defendant Claims, known or
unknown, suspected or unsuspected, which now exist, or heretofore existed, or
may hereafter exist, and without regard to the subsequent discovery of
additional or different facts. Plaintiff and the Settling Defendants
acknowledge, and the other Class Members by operation of law shall be deemed to
have acknowledged, that the inclusion of “Unknown Claims” in the definition of
Released Plaintiff Claims and Released Defendant Claims was separately bargained
for and was a key element of the Settlement. 16. The Action is hereby dismissed
with prejudice, on the merits, and without costs (except as provided in the
Stipulation).



--------------------------------------------------------------------------------



 
[exh101stipulationandagre055.jpg]
9 17. Upon the Effective Date, Erickson, Plaintiff, and all Class Members, on
behalf of Erickson and themselves, their legal representatives, heirs,
executors, administrators, estates, predecessors, successors,
predecessors-in-interest, successors-in-interest, and assigns, and any person or
entity acting for or on behalf of, or claiming under, any of them, and each of
them, shall hereby be deemed to have fully, finally, and forever, released,
settled, and discharged the Released Defendant Parties from and with respect to
every one of the Released Plaintiff Claims, and shall hereby be forever barred
and enjoined from commencing, instituting, or prosecuting any Released Plaintiff
Claims against any of the Released Defendant Parties. 18. Upon the Effective
Date, the Settling Defendants and any person or entity acting for or on behalf
of, or claiming under, any of them, and each of them, shall hereby be deemed to
have fully, finally, and forever, released, settled, and discharged the Released
Plaintiff Parties from and with respect to every one of the Released Defendant
Claims, and shall hereby be forever barred and enjoined from commencing,
instituting, or prosecuting any of the Released Defendant Claims against any of
the Released Plaintiff Parties. 19. Neither the Stipulation, nor the fact or any
terms of the Settlement, or any communications relating thereto, shall be deemed
evidence, or an admission or concession by any Party or their counsel, Class
Member, or any other Released



--------------------------------------------------------------------------------



 
[exh101stipulationandagre056.jpg]
10 Defendant Party or Released Plaintiff Party, of any fault, liability, or
wrongdoing whatsoever, as to any facts or claims alleged or asserted in the
Action, or as to the validity or merit of any of the claims or defenses alleged
or asserted in the Action. The Stipulation is not a finding or evidence of the
validity or invalidity of any claims or defenses in the Action, any wrongdoing
by any Party, Class Member, or other Released Defendant Party or Released
Plaintiff Party, or any damages or injury to any Party, Class Member, or other
Released Defendant Party or Released Plaintiff Party. Neither the Stipulation,
nor any of the terms and provisions of this Stipulation, nor any of the
negotiations or proceedings in connection therewith, nor any of the documents or
statements referred to herein or therein, nor the Settlement, nor the fact of
the Settlement, nor the Settlement proceedings, nor any statements in connection
therewith, (a) shall (i) be argued to be, used, or construed as, offered, or
received in evidence as, or otherwise constitute an admission, concession,
presumption, proof, evidence, or a finding of any liability, fault, wrongdoing,
injury, or damages, or of any wrongful conduct, acts, or omissions on the part
of any of the Released Defendant Parties or Released Plaintiff Parties, or of
any infirmity of any defense, or of any damage to Plaintiff or any other Class
Member, or (ii) otherwise be used to create or give rise to any inference or
presumption against any of the Released Defendant Parties or Released Plaintiff
Parties concerning any fact or any purported liability, fault, or wrongdoing of
the



--------------------------------------------------------------------------------



 
[exh101stipulationandagre057.jpg]
11 Released Defendant Parties or Released Plaintiff Parties or any injury or
damages to any person or entity; or (b) shall otherwise be admissible, referred
to, or used in any proceeding of any nature, for any purpose whatsoever;
provided, however, that the Stipulation and/or Judgment may be introduced in any
proceeding, whether in the Court or otherwise, as may be necessary to argue and
establish that the Stipulation and/or Judgment has res judicata, collateral
estoppel, or other issue or claim preclusion effect or to otherwise consummate
or enforce the Settlement and/or Judgment or to secure any insurance rights or
proceeds of any of the Released Defendant Parties or Released Plaintiff Parties.
20. Plaintiff’s Counsel are hereby awarded attorneys’ fees and expenses in the
sum of $________________ in connection with the Action, which sum the Court
finds to be fair and reasonable. Such sum shall be paid pursuant to the
provisions of the Stipulation. Neither Plaintiff nor Plaintiff’s Counsel nor
counsel representing any Class Member shall make any further or additional
application for fees or expenses to this or any other court in connection with
any litigation concerning the Evergreen Transaction. No Defendant shall bear
responsibility for paying the Fee and Expense Award. The Settling Defendants and
Released Defendant Parties shall bear no other expenses, costs, damages, or fees
alleged or incurred by Plaintiff, Erickson, or by any Class Member, or by any of
their attorneys, experts, advisors, agents, or representatives, and the Settling
Defendants



--------------------------------------------------------------------------------



 
[exh101stipulationandagre058.jpg]
12 and Released Defendant Parties shall have no responsibility for, and no
liability with respect to, the fee and/or expense allocation among Plaintiff’s
Counsel and/or any other person who may assert any claim thereto.
Notwithstanding anything to the contrary herein, Plaintiff’s Counsel may
petition the Court for reimbursement of any further administration expenses and
attorneys’ fees and expenses incurred in connection with administration of the
Settlement. 21. If the Effective Date does not occur, this Judgment shall be
rendered null and void and shall be vacated and all of the Parties shall be
deemed to have reverted to their respective litigation status immediately prior
to January 14, 2016, and they shall proceed in all respects as if the
Stipulation had not been executed and the related orders had not been entered,
and in that event all of their respective claims and defenses as to any issue in
the Action shall be preserved without prejudice and all funds paid into the
Settlement Fund (other than administrative fees and expenses already expended,
including Notice and Administration Costs) shall revert back to the
contributor(s) of such funds; provided, however, that Paragraph 21 of the
Stipulation shall remain in full effect. 22. The binding effect of this Judgment
and the obligations of Plaintiff and Defendants under the Settlement shall not
be conditioned upon or subject to the resolution of any appeal from this
Judgment that relates solely to the issue of Plaintiff’s Counsel’s application
for an award of attorneys’ fees and expenses.



--------------------------------------------------------------------------------



 
[exh101stipulationandagre059.jpg]
13 23. All members of the Class, as defined in Paragraph 2 herein, shall be and
are deemed bound by the Stipulation and this Judgment. 24. All Class Members who
fail to submit valid and timely Proofs of Claim pursuant to the Settlement
Administration procedures outlined in the Stipulation shall be barred from
participating in the distribution of the Class Fund but otherwise are bound by
all of the terms of the Stipulation, including the terms of this Judgement and
the releases given to Defendants and the other Released Parties. 25. No person
shall have any claim against Plaintiff, Plaintiff’s Counsel, the Settlement
Administrator, or any other agent designated by Plaintiff’s Counsel, which
arises from or relates to distributions made substantially in accordance with
the Stipulation, the Plan of Allocation, or further orders of the Court.
Plaintiff, Defendants, and all other Released Parties shall have no
responsibility or liability whatsoever for the investment or distribution of the
Settlement Fund, the Class Fund, the Plan of Allocation, the determination,
administration, calculation, or payment of any claim or nonperformance of the
Settlement Administrator, the payment or withholding of taxes owed by the
Settlement Fund, or any losses incurred in connection therewith, except as
otherwise provided in the Stipulation. 26. Without further order of this Court,
the Parties may agree in writing to reasonable extensions of time to carry out
any of the provisions of the Stipulation.



--------------------------------------------------------------------------------



 
[exh101stipulationandagre060.jpg]
14 27. Without affecting the finality of this Judgment in any way, this Court
reserves jurisdiction over all matters relating to the administration and
consummation of the Settlement. Dated: ___________ , 2016 The Honorable J.
Travis Laster



--------------------------------------------------------------------------------



 
[exh101stipulationandagre061.jpg]
EXHIBIT B



--------------------------------------------------------------------------------



 
[exh101stipulationandagre062.jpg]
EXHIBIT B Erickson – Proposed Charter Amendment To be added as new Article
4D4-5* : 4. Prior to the Trigger Date, the Corporation shall not enter into a
transaction that results in the Stockholders immediately preceding such
transaction holding less than 50.1 percent (50.1%) of the equity interests of
the Corporation or the surviving or resulting entity of such transaction
immediately after the consummation of such transaction (a “Change of Control
Transaction”) unless (a) the principal terms of such Change of Control
Transaction are approved by a committee of the Board of Directors that is
composed of directors determined in good faith by the Board of Directors to be
independent and disinterested under NASDAQ standards with respect to such Change
of Control Transaction and is empowered to the fullest extent permitted by
Delaware law to exercise the full power of the Board of Directors in connection
with the negotiation and approval or rejection of such Change of Control
Transaction, and (b) all the holders of shares of Common Stock then outstanding
are offered or paid for shares of Common Stock disposed of in such Change of
Control Transaction the same amount and form of securities, cash, rights, or
other consideration per share of Common Stock in such Change of Control
Transaction. 5. Prior to the Trigger Date, the Corporation shall not enter into
(a) any transaction or series of transactions with any of the Controlling
Stockholders or any Affiliate of any of those Controlling Stockholders with an
aggregate dollar value greater than $2 million, or (b) any transaction or series
of transactions (unless such transaction occurs in the ordinary course of the
Corporation’s business) with any entity in which the Controlling Stockholders
(or any Affiliate thereof) hold an ownership interest in excess of 25.1 percent
(25.1%) of that entity’s equity or debt, which transaction has an aggregate
dollar value greater than $2 million (in either case, a EFiled: Jun 13 2016
04:25PM EDT Transaction ID 59135924 Case No. 8784-VCL



--------------------------------------------------------------------------------



 
[exh101stipulationandagre063.jpg]
“Qualifying Related Party Transaction”) unless the principal terms of such
Qualifying Related Party Transaction were approved by a committee of the Board
of Directors that is composed of directors determined in good faith by the Board
of Directors to be independent and disinterested under NASDAQ standards with
respect to such Qualifying Related Party Transaction, and is empowered to the
fullest extent permitted by Delaware law to exercise the full power of the Board
of Directors in connection with the negotiation and approval or rejection of
such Qualifying Related Party Transaction. *Note: All capitalized terms not
otherwise defined in the above paragraphs shall have the meaning ascribed to
them in the current Erickson certificate of incorporation.



--------------------------------------------------------------------------------



 
[exh101stipulationandagre064.jpg]
EXHIBIT C



--------------------------------------------------------------------------------



 
[exh101stipulationandagre065.jpg]
EXHIBIT C IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE EDWARD MONTGOMERY,
On Behalf of Himself and All Others Similarly Situated and Derivatively on
Behalf of Nominal Defendant ERICKSON INCORPORATED, Plaintiff, v. ERICKSON
INCORPORATED, f/k/a ERICKSON AIR-CRANE, INC., QUINN MORGAN, KENNETH LAU, UDO
RIEDER, HANK HALTER, GARY R. SCOTT, MEREDITH R. SIEGFRIED, JAMES L. WELCH, ZM
PRIVATE EQUITY FUND I, L.P., ZM PRIVATE EQUITY FUND II, L.P., ZM EAC LLC, EAC
ACQUISITION CORPORATION, CENTRE LANE PARTNERS, LLC and 10th LANE FINANCE CO.,
LLC, Defendants. ) ) ) ) ) ) ) ) ) ) ) ) ) ) ) ) ) ) ) ) ) C.A. No. 8784-VCL
SCHEDULING ORDER WHEREAS, the parties have made application, pursuant to Court
of Chancery Rules 23(e) and 23.1(c), for an Order approving the proposed
settlement of the above-captioned stockholder class and derivative action (the
“Action”) in accordance with a Stipulation and Agreement of Compromise,
Settlement, and Release entered into by the parties on June 13, 2016 (the
“Stipulation”), and for a dismissal of the Action on the merits with prejudice
upon the terms and conditions set forth in the Stipulation (the “Settlement”);
EFiled: Jun 13 2016 04:25PM EDT Transaction ID 59135924 Case No. 8784-VCL



--------------------------------------------------------------------------------



 
[exh101stipulationandagre066.jpg]
2 WHEREAS, the Court has read and considered the Stipulation and the
accompanying documents; and WHEREAS, all parties have consented to the entry of
this Order. NOW, THEREFORE, IT IS HEREBY ORDERED this June __, 2016 that: 1.
Except for terms defined herein, the Court adopts and incorporates the
definitions in the Stipulation for purposes of this Order. 2. The Action has
been certified as a non-opt-out class action pursuant to Court of Chancery Rules
23(a), 23(b)(1), and 23(b)(2), on behalf of all stockholders of Erickson
Incorporated (“Erickson” or the “Company”) on March 18, 2013, and their
successors-in-interest, transferees, and assignees, excluding Defendants and
their associates, affiliates, legal representatives, heirs,
successors-in-interest, transferees, and assignees. 3. A hearing (the
“Settlement Hearing”) shall be held on __________________, 2016 at ___.m., in
the New Castle County Courthouse, Court of Chancery, 500 North King Street,
Wilmington, Delaware 19801, to: (a) Determine whether the Settlement should be
approved by the Court as fair, reasonable, adequate, and in the best interests
of the Class and the Company;



--------------------------------------------------------------------------------



 
[exh101stipulationandagre067.jpg]
3 (b) Determine whether the Judgment should be entered pursuant to the
Stipulation; (c) Consider Plaintiff’s Counsel’s application for an award of
attorneys’ fees and expenses; and (d) Rule on such other matters as the Court
may deem appropriate. 4. The Court reserves the right to adjourn the Settlement
Hearing or any adjournment thereof, including the consideration of the
application for attorneys’ fees, without further notice of any kind other than
oral announcement at the Settlement Hearing or any adjournment thereof, and
retains jurisdiction over this Action to consider all further applications
arising out of or connected with the proposed Settlement. 5. The Court reserves
the right to approve the Stipulation and the Settlement, at or after the
Settlement Hearing, with such modifications as may be consented to by the
Parties and without further notice to the Class, and retains jurisdiction over
this Action to consider all further applications arising out of or connected
with the proposed Settlement. 6. The Court approves, in form and content, the
Notice of Pendency and Proposed Settlement of Class and Derivative Action (the
“Notice”) attached as Exhibit F to the Stipulation and finds that the mailing
and distribution of the



--------------------------------------------------------------------------------



 
[exh101stipulationandagre068.jpg]
4 Notice substantially in the manner and form set forth in this Order meets the
requirements of Court of Chancery Rules 23 and 23.1 and due process, is the best
notice practicable under the circumstances, and shall constitute due and
sufficient notice to all persons entitled thereto. (a) At least sixty (60) days
before the Settlement Hearing, Plaintiff’s Counsel shall cause a copy of the
Notice to be mailed by first-class mail to all record holders of Erickson common
stock on March 18, 2013 through and including June 13, 2016 at their last-known
addresses appearing in the stock transfer records maintained by or on behalf of
the Company. Each Notice mailed shall enclose a Claim Form substantially in the
form attached as Exhibit E to the Stipulation, and the Settlement Administrator
shall make copies of the Claim Form available for downloading from its website.
(b) All record holders who were not also the beneficial owners of the shares of
the Company’s common stock held by them of record shall be requested to forward
the Notice to the beneficial owners of those shares. The Settlement
Administrator shall use reasonable efforts to give notice to such beneficial
owners by (i) making additional copies of the Notice available to any record
holder who, prior to the Settlement Hearing, requests the same for distribution
to beneficial owners, or (ii) mailing additional copies of the Notice



--------------------------------------------------------------------------------



 
[exh101stipulationandagre069.jpg]
5 to beneficial owners as reasonably requested by record holders who provide
names and addresses for such beneficial holders. (c) At least ten (10) business
days before the Settlement Hearing provided for in Paragraph 3 of this Order,
Plaintiff’s Counsel shall file proof, by affidavit, of such mailings. 7. In
order to be entitled to participate in the Settlement, each Class Member must
submit a properly executed Proof of Claim to the Settlement Administrator, at
the Post Office Box indicated in the Notice, no later than 120 days after the
date of mailing of the Notice. 8. Any member of the Class who objects to the
class action determination, the Settlement, the Judgment to be entered in the
Action, and/or Plaintiff’s Counsel’s application for fees and expenses, or
otherwise wishes to be heard, may appear personally or by counsel at the
Settlement Hearing and present evidence or argument that may be proper and
relevant; provided, however, that no member of the Class may be heard and no
briefs, pleadings, or other documents submitted by or on behalf of any member of
the Class shall be considered by the Court, except by Order of the Court for
good cause shown, unless, not later than ten (10) business days prior to the
Settlement Hearing, copies of (a) a written notice of intention to appear,
identifying the name, address, and telephone number of the objector and, if
represented, their counsel;



--------------------------------------------------------------------------------



 
[exh101stipulationandagre070.jpg]
6 (b) proof of membership in the Class or current ownership of Erickson stock;
(c) a written statement of such person’s objections to any matter before the
Court; (d) the grounds for such objections and the reasons for such person’s
desiring to appear and be heard; and (e) all documents and writings such person
desires the Court to consider, shall be filed with the Court of Chancery and, on
or before such filing, served electronically via File and ServeXpress e-service,
by hand, or by overnight mail upon the following counsel: Paul A. Fioravanti,
Jr., Esq. PRICKETT, JONES & ELLIOTT, P.A 1310 North King Street Wilmington,
Delaware 19801 Kevin M. Coen, Esq. MORRIS, NICHOLS, ARSHT & TUNNELL LLP 1201
North Market Street, 18th Floor P.O. Box 1347 Wilmington, Delaware 19899 A.
Thompson Bayliss, Esq. ABRAMS & BAYLISS LLP 20 Montchanin Road, Suite 200
Wilmington, Delaware 19807 Patricia L. Enerio, Esq. PROCTOR HEYMAN ENERIO LLP
300 Delaware Avenue, Suite 200 Wilmington, Delaware 19801 9. Unless the Court
otherwise directs, no member of the Class shall be entitled to object to the
Settlement, or to the Judgment to be entered herein, or to the award of
attorneys’ fees and expenses to Plaintiff’s Counsel, or otherwise to be heard,
except by serving and filing written objections as prescribed in the foregoing
Paragraph. Any person who fails to object in the manner provided above shall be
deemed to have waived the right to object (including any right of



--------------------------------------------------------------------------------



 
[exh101stipulationandagre071.jpg]
7 appeal) and shall be forever barred from raising such objection in this Action
or in any other action or proceeding. 10. Plaintiff shall file and serve his
opening brief in support of the Settlement and his application for attorneys’
fees and expenses no later than twenty (20) business days prior to the
Settlement Hearing. Any objections to the application for attorneys’ fees and
expenses shall be filed and served no later than ten (10) business days prior to
the Settlement Hearing. Plaintiff shall file and serve any reply brief in
support of the Settlement and his application for attorneys’ fees and expenses
no later than five (5) business days prior to the Settlement Hearing. If any
objections to the Settlement are received or filed, Plaintiff and/or Defendants
may file and serve a response to those objections no later than five (5)
business days prior to the Settlement Hearing. 11. If the Court approves the
Settlement provided for in the Stipulation following the Settlement Hearing,
judgment shall be entered substantially in the form attached as Exhibit A to the
Stipulation. 12. In the event that: (a) the Court declines, in any material
respect, to enter the Judgment provided for in the Stipulation and any one of
the parties hereto fails to consent to the entry of another form of order in
lieu thereof; (b) the Court disapproves the Settlement proposed in the
Stipulation, including any amendments thereto agreed upon by all of the parties;
or (c) the Court approves



--------------------------------------------------------------------------------



 
[exh101stipulationandagre072.jpg]
8 the Settlement proposed in the Stipulation or any amendment thereto approved
by all of the parties, but such approval is reversed or modified on appeal and
such reversal or modification becomes final by a lapse of time or otherwise;
then, in any of such events, the Stipulation, the Settlement proposed in the
Stipulation (including any amendments thereof), any actions taken or to be taken
with respect to the Settlement proposed in the Stipulation, and the Judgment to
be entered shall be of no further force or effect, shall be null and void, and
shall be without prejudice to any of the parties hereto, unless counsel for each
of the Parties, within ten (10) business days from receipt of such ruling or
event, agrees in writing with counsel for the other Parties to proceed with the
Settlement, including only with such modifications, if any, as to which the
other Parties in their sole judgment and discretion may agree. If the Effective
Date does not occur or if the Settlement does not become final for any reason,
the Parties shall be restored in all respects to their respective litigation
positions immediately prior to January 14, 2016, except for the obligation to
pay Notice and Administration Costs from the Settlement Fund pursuant to the
Stipulation. For purposes of this provision, a disallowance, modification, or
reversal of the fees and/or expenses sought by Plaintiff’s Counsel shall not be
deemed a disapproval, modification, or reversal of the Settlement or the
Judgment.



--------------------------------------------------------------------------------



 
[exh101stipulationandagre073.jpg]
9 13. Neither the Stipulation, nor the fact or any terms of the Settlement, nor
any communications relating thereto, is, or shall be construed as, evidence, or
an admission or concession by any Party, Class Member, or any other Released
Defendant Party or Released Plaintiff Party, of any fault, liability, or
wrongdoing whatsoever, as to any facts or claims alleged or asserted in the
Action, or as to the validity or merit of any of the claims or defenses alleged
or asserted in the Action. The Stipulation is not a finding or evidence of the
validity or invalidity of any claims or defenses in the Action, any wrongdoing
by any Party, Class Member, or other Released Defendant Party or Released
Plaintiff Party, or any damages or injury to any Party, Class Member, or other
Released Defendant Party or Released Plaintiff Party. Neither the Stipulation,
nor any of the terms and provisions of the Stipulation, nor any of the
negotiations or proceedings in connection therewith, nor any of the documents or
statements referred to therein, nor the Settlement, nor the fact of the
Settlement, nor the Settlement proceedings, nor any statements in connection
therewith, (a) shall (i) be argued to be, used, or construed as, offered, or
received in evidence as, or otherwise constitute an admission, concession,
presumption, proof, evidence, or a finding of any liability, fault, wrongdoing,
injury, or damages, or of any wrongful conduct, acts, or omissions on the part
of any of the Released Defendant Parties or Released Plaintiff Parties, or of
any infirmity



--------------------------------------------------------------------------------



 
[exh101stipulationandagre074.jpg]
10 of any defense, or of any damage to Plaintiff or any other Class Member, or
(ii) otherwise be used to create or give rise to any inference or presumption
against any of the Released Defendant Parties or Released Plaintiff Parties
concerning any fact or any purported liability, fault, or wrongdoing of the
Released Defendant Parties or Released Plaintiff Parties or any injury or
damages to any person or entity; or (b) shall otherwise be admissible, referred
to, or used in any proceeding of any nature, for any purpose whatsoever;
provided, however, that the Stipulation and/or Judgment may be introduced in any
proceeding, whether in the Court or otherwise, as may be necessary to argue and
establish that the Stipulation and/or Judgment has res judicata, collateral
estoppel, or other issue or claim preclusion effect or to otherwise consummate
or enforce the Settlement and/or Judgment or to secure any insurance rights or
proceeds of any of the Released Defendant Parties or Released Plaintiff Parties.
14. All proceedings in the Action, other than such proceedings as may be
necessary to carry out the terms and conditions of the Settlement, are hereby
stayed and suspended until further order of this Court. 15. The Court may, for
good cause, extend any of the deadlines set forth in this Order without further
notice to Class Members. The Honorable J. Travis Laster



--------------------------------------------------------------------------------



 
[exh101stipulationandagre075.jpg]
EXHIBIT D



--------------------------------------------------------------------------------



 
[exh101stipulationandagre076.jpg]
EXHIBIT D 1 ERICKSON PROPOSED PLAN OF ALLOCATION Only Authorized Claimants shall
qualify to share in the distribution of the Class Fund.1 “Authorized Claimant”
means a Class Member who held Erickson common stock on May 1, 2013 (an
“Authorized Share”) and submits a timely, valid, and properly executed Proof of
Claim to the Settlement Administrator, in accordance with the requirements
established by the Court, which claim is approved for payment, in whole or in
part, from the Class Fund. The Class Fund shall be distributed as follows: 1.
10% of the Class Fund shall be distributed pro rata to all Authorized Claimants
based on the number of Authorized Shares held on May 1, 2013, regardless of
whether the Authorized Share had a Recognized Loss (defined below); 2. 90% of
the Class Fund shall be allocated to Authorized Claimants based on the
Recognized Loss for their Authorized Shares. Recognized Losses are calculated as
follows: (A) The Recognized Loss for Authorized Shares held by Authorized
Claimants on May 1, 2013 and retained through the 1 “Class Fund” means the
amount of the Settlement Fund allocable to the Class after payment of an award
of attorneys’ fees and expenses, settlement administration expenses, including
taxes and tax expenses, and then allocation of 20% of the remainder of the
Settlement Fund to the Company. EFiled: Jun 13 2016 04:25PM EDT Transaction ID
59135924 Case No. 8784-VCL



--------------------------------------------------------------------------------



 
[exh101stipulationandagre077.jpg]
2 date the Stipulation of Settlement is executed (the “SOS Date”) shall be the
difference between $19.032 (B) The Recognized Loss for Authorized Shares held by
Authorized Claimants on May 1, 2013 and sold before the SOS Date shall be the
difference between $19.03 per share and the selling price per share. An
Authorized Claimant will be eligible to receive a distribution from the Class
Fund only if an Authorized Claimant has a net loss. All gains and losses as
calculated above will be combined and thereafter netted against each other. If
the result is a gain, the Recognized Loss shall be zero. per share and the
average closing price of Erickson common stock on the SOS Date and the four
preceding trading days. (C) If the 90% of the Class Fund allocated for
Recognized Losses is sufficient to pay the full amount of each Authorized
Claimant’s Recognized Loss, then all such Recognized Losses shall be paid in
full. 2 This represents the closing price of Erickson common stock on May 1,
2013, the date the Evergreen Acquisition was consummated.



--------------------------------------------------------------------------------



 
[exh101stipulationandagre078.jpg]
3 (D) If the 90% of the Class Fund allocated for Recognized Losses is
insufficient to pay the full amount of each Authorized Claimant’s Recognized
Loss, then each Authorized Claimant shall be paid a pro rata percentage of their
Recognized Loss based on the following formula: Individual Recognized Loss = Pro
Rata Percentage of Recognized Loss Total Recognized Loss 3. If any of the Class
Fund remains after allocating for all Recognized Losses, then, to the extent
reasonably feasible, the remainder of the Class Fund shall be distributed pro
rata to all Authorized Claimants based on the number of Authorized Shares held,
regardless of whether any Authorized Share had a Recognized Loss. The sum of
Nos. 1, 2 and 3 above shall be calculated for each Authorized Claimant for all
of their Authorized Shares and shall be paid in one check (the “Distribution”).
If the Distribution to any individual Authorized Claimant is less than $2.50,
then the Distribution will not be paid. If there are any funds remaining in the
Class Fund after payment of the Distribution to all Authorized Claimants, then
Plaintiff’s Counsel may petition the Court for reimbursement of any further
administration expenses and attorneys’ fees and expenses incurred in connection



--------------------------------------------------------------------------------



 
[exh101stipulationandagre079.jpg]
4 with the administration of the Settlement. There will be no second
distribution to Authorized Claimants. If any funds remain in the Class Fund
after the Distribution and reimbursement of administrative expenses and
attorneys’ fees and expenses, they shall escheat to the State of Delaware.



--------------------------------------------------------------------------------



 
[exh101stipulationandagre080.jpg]
EXHIBIT E EFiled: Jun 13 2016 04:25PM EDT Transaction ID 59135924 Case No.
8784-VCL



--------------------------------------------------------------------------------



 
[exh101stipulationandagre081.jpg]
IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE Edward Montgomery v. Erickson,
Inc., et al. C.A. No. 8784-VCL PROOF OF CLAIM I. GENERAL INSTRUCTIONS: A. To
recover as a member of the Class (as defined in the Notice of Pendency and
Proposed Settlement of Class and Derivative Action (the “Notice”)) based on your
claim in the settlement of the class and derivative action entitled Edward
Montgomery v. Erickson, Inc., et al., C.A. No. 8784-VCL (Del. Ch.) (the
“Action”), you must complete this Proof of Claim Form (“Claim Form”). If you
fail to submit a Claim Form by the deadline listed below, your claim may be
rejected and you may be precluded from any recovery from the Net Settlement Fund
created in connection with the proposed settlement of the Action (“Settlement”),
as set forth in the Stipulation and Agreement of Compromise, Settlement, and
Release (“Stipulation”) dated June 13, 2016 (the “SOS Date”). If you have
questions regarding this Claim Form, you may contact the Claims Administrator
toll-free at 1-800-222-2760. B. Submission of this Claim Form, however, does not
ensure that you will share in the proceeds of the Net Settlement Fund created in
this Action. C. YOU MUST COMPLETE AND SUBMIT YOUR SIGNED CLAIM FORM VIA FIRST
CLASS MAIL POSTMARKED ON OR BEFORE ________________, 2016, ADDRESSED TO THE
CLAIMS ADMINISTRATOR AS FOLLOWS: Erickson, Inc. Settlement c/o Claims
Administrator P.O. Box 1327 Blue Bell, PA 19422 If you are NOT a member of the
Class, then DO NOT submit a Claim Form. D. If you are a member of the Class and
the Settlement is approved you will be bound by the terms of the judgment
entered in the Action, WHETHER OR NOT YOU SUBMIT A CLAIM FORM. II. INSTRUCTIONS
FOR CLAIMANT IDENTIFICATION SCHEDULE: If you held Erickson Incorporated
(formerly known as Erickson Air-Crane, Inc.) (“Erickson”) common stock
certificate(s) in your name, you are the beneficial owner as well as the record
holder. If, however, you held Erickson common stock and the certificate(s) were
registered in the name of a third party, such as a nominee or brokerage firm,
you are the beneficial owner and the third party is the record holder. Use Part
I of this form entitled “Claimant Identification” to identify each holder of
record (“nominee”), if different from the beneficial owner of the Erickson
common stock that forms the basis of this claim. THIS CLAIM MUST BE FILED BY THE
ACTUAL BENEFICIAL OWNER(S) OR THE LEGAL REPRESENTATIVE OF SUCH OWNERS(S) OF THE
ERICKSON COMMON STOCK UPON WHICH THIS CLAIM IS BASED. All joint owners must sign
this claim. Executors, administrators, guardians, conservators, and trustees
must complete and sign this claim on behalf of persons represented by them and
their authority must accompany this claim and their titles or capacities must be
stated. The Social Security (or taxpayer identification) number and telephone
number of the beneficial owner may be used in verifying the claim. Failure to
provide the foregoing information could delay verification of your claim or
result in rejection of the claim. III. INSTRUCTIONS FOR COMPLETING CLAIM FORM:
Use Part II of this form entitled “Schedule of Transactions in Erickson Common
Stock” to supply all required details of your transaction(s) in Erickson common
stock. If you need more space or additional schedules, attach separate sheets
giving all of the required information in substantially the same form. Sign and
print or type your name on each additional sheet.



--------------------------------------------------------------------------------



 
[exh101stipulationandagre082.jpg]
On the schedules, provide all of the requested information with respect to all
of your sales of Erickson common stock which took place during the period May 1,
2013 through and including the SOS Date, whether such transactions resulted in a
profit or a loss. You must also provide all of the requested information with
respect to all of the Erickson common stock you held at the close of trading on
May 1, 2013 and the SOS Date. Failure to report all such holdings and
transactions may result in the rejection of your claim. List each transaction
separately and in chronological order, by trade date, beginning with the
earliest. You must accurately provide the month, day, and year of each
transaction you list. Copies of broker confirmations or other documentation of
your transactions in Erickson common stock should be attached to your claim.
Failure to provide this documentation could delay verification of your claim or
result in rejection of your claim. NOTICE REGARDING ELECTRONIC FILES: Certain
claimants with large numbers of transactions may request, or may be requested,
to submit information regarding their transactions in electronic files. All
claimants MUST submit a manually signed paper Claim Form whether or not they
also submit electronic copies. If you wish to file your claim electronically,
you must contact the Claims Administrator at 1-800-222-2760 or visit their
website at www.claimsinformation.com/erickson.aspx to obtain the required file
layout. No electronic files will be considered to have been properly submitted
unless the Claims Administrator issues to the claimant a written acknowledgment
of receipt and acceptance of electronically submitted data. PART I: CLAIMANT
IDENTIFICATION Name(s) of Beneficial Owner(s):
_______________________________________________________________ Street No. and
Street ______________________________________________________________________
______________________________________________________________________ City,
State, Zip Code ________________________________________________________________
Foreign Province ___________________________ Foreign
Country_________________________ Account
Number_____________________________________ Type of Account: _____ Individual
_____ Joint _____ IRA _____ Corporation _____ Other Social Security Number: ___
___ ___ - ___ ___ - ___ ___ ___ ___ (for individuals) OR Taxpayer Identification
Number: ___ ___ - ___ ___ ___ ___ ___ ___ ___ (for estates, trusts,
corporations, etc) Email Address:
______________________________________________________________________ Telephone
Number: _____-____-______(work) _____-_____-______(home) Record Holder’s Name
(if different from Beneficial Owner listed above):
______________________________________________________________________________



--------------------------------------------------------------------------------



 
[exh101stipulationandagre083.jpg]
PART II: SCHEDULE OF TRANSACTIONS IN ERICKSON COMMON STOCK A. Number of shares
of ERICKSON common stock held at the close of trading on May 1, 2013: _________
B. Sales between May 2, 2013 and SOS Date, inclusive, of ERICKSON common stock
that were held on May 1, 2013: Trade Date Number of Total Sales Price Proof of
Month/Day/Year Shares Sold (Exclusive of Commissions, Sales Taxes and Fees)
Attached 1.___________ ________ ______________.00 Y N 2.___________ ________
______________.00 Y N 3.___________ ________ ______________.00 Y N 4.
___________ ________ ______________.00 Y N 5. ___________ ________
______________.00 Y N C. Number of shares of ERICKSON common stock held on May
1, 2013 and still held at the close of trading on the SOS Date: _________ PART
III: SUBMISSION TO JURISDICTION OF COURT AND ACKNOWLEDGMENTS I (We) submit this
Claim Form under the terms of the Stipulation of Settlement described in the
Notice. I (We) also submit to the jurisdiction of the Court of Chancery of the
State of Delaware, with respect to my (our) claim as a Class Member. I (We) have
not submitted any other Claim Form covering the same holdings or sales of
Erickson common stock between May 2, 2013 and the SOS Date and know of no other
person having done so on my (our) behalf. I (We) hereby warrant and represent
that I (we) have included the information requested about all of my (our)
transactions in Erickson common stock which are the subject of this Claim Form,
which occurred between May 2, 2013 and the SOS Date as well as the opening and
closing positions in such securities held by me (us) on the dates requested in
this Claim Form. I (We) certify that I am (we are) not subject to backup
withholding under the provisions of Section 3406(a)(1)(c) of the Internal
Revenue Code. If you have been notified by the Internal Revenue Service that you
are subject to backup withholding, please strike out the previous sentence. I
declare under penalty of perjury under the laws of the United States of America
that all of the foregoing information supplied on this Claim Form by the
undersigned is true and correct. Executed this _______________ day of
_________________________in __________________________
______________________________________ ______________________________________
(Sign your name here) (Joint Owner/Holder -Sign your name here)
_______________________________________ ______________________________________
(Type or print your name here) (Joint Owner/Holder -Type or print your name
here) ________________________________________



--------------------------------------------------------------------------------



 
[exh101stipulationandagre084.jpg]
(Capacity of person(s) signing, e.g., Beneficial Owner, Acquirer, Executor or
Administrator) Reminder Checklist: ACCURATE CLAIMS PROCESSING TAKES A
SIGNIFICANT AMOUNT OF TIME. THANK YOU FOR YOUR PATIENCE. 1. Please sign the
above declaration. 2. Remember to attach supporting documentation. 3. Do not
send original stock certificates. 4. Keep a copy of your claim form for your
records. 5. If you desire an acknowledgment of receipt of your claim form,
please send it Certified Mail, Return Receipt Requested. 6. If you move, please
send us your new address. 7. Reminder, the deadline to submit a claim form is
_____________, 2016.



--------------------------------------------------------------------------------



 
[exh101stipulationandagre085.jpg]
EXHIBIT F



--------------------------------------------------------------------------------



 
[exh101stipulationandagre086.jpg]
EXHIBIT F IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE EDWARD MONTGOMERY,
On Behalf of Himself and All Others Similarly Situated and Derivatively on
Behalf of Nominal Defendant ERICKSON INCORPORATED, Plaintiff, v. ERICKSON
INCORPORATED, f/k/a ERICKSON AIR-CRANE, INC., QUINN MORGAN, KENNETH LAU, UDO
RIEDER, HANK HALTER, GARY R. SCOTT, MEREDITH R. SIEGFRIED, JAMES L. WELCH, ZM
PRIVATE EQUITY FUND I, L.P., ZM PRIVATE EQUITY FUND II, L.P., ZM EAC LLC, EAC
ACQUISITION CORPORATION, CENTRE LANE PARTNERS, LLC and 10th LANE FINANCE CO.,
LLC, Defendants. ) ) ) ) ) ) ) ) ) ) ) ) ) ) ) ) ) ) ) ) ) ) ) ) C.A. No.
8784-VCL NOTICE OF PENDENCY AND PROPOSED SETTLEMENT OF CLASS AND DERIVATIVE
ACTION TO: ALL STOCKHOLDERS OF RECORD AND BENEFICIAL OWNERS OF ERICKSON
INCORPORATED COMMON STOCK ON MARCH 18, 2013 THROUGH AND INCLUDING JUNE 13, 2016
AND THEIR RESPECTIVE SUCCESSORS-IN-INTEREST, TRANSFEREES, AND ASSIGNEES, BUT
EXCLUDING DEFENDANTS AND THEIR ASSOCIATES, AFFILIATES, LEGAL REPRESENTATIVES,
HEIRS, SUCCESSORS-IN-INTEREST, TRANSFEREES, AND ASSIGNEES. PLEASE READ THIS
NOTICE CAREFULLY AND IN ITS ENTIRETY. YOUR RIGHTS WILL BE AFFECTED BY THE LEGAL
PROCEEDINGS EFiled: Jun 13 2016 04:25PM EDT Transaction ID 59135924 Case No.
8784-VCL



--------------------------------------------------------------------------------



 
[exh101stipulationandagre087.jpg]
2 IN THIS ACTION. IF THE COURT APPROVES THE PROPOSED SETTLEMENT, YOU WILL BE
FOREVER BARRED FROM CONTESTING THE FAIRNESS OF THE PROPOSED SETTLEMENT OR
PURSUING THE “RELEASED CLAIMS” (AS DEFINED BELOW).1 IF YOU ARE A NOMINEE WHO
HELD ERICKSON INCORPORATED STOCK FOR THE BENEFIT OF ANOTHER, READ THE SECTION
BELOW ENTITLED “WHAT IF I HELD SHARES ON BEHALF OF SOMEONE ELSE?” You received
this Notice because you have been identified as a stockholder of Erickson
Incorporated (“Erickson” or the “Company”). The purpose of the Notice is to
inform you of the above-captioned class action and derivative lawsuit relating
to Erickson (the “Action”), a proposed settlement of the Action, and a hearing
to be held by the Court of Chancery of the State of Delaware (the “Delaware
Court”). The hearing will be held in the New Castle County Courthouse, Court of
Chancery, 500 North King Street, Wilmington, Delaware 19801, on ___________,
2016, at __.m. (the “Settlement Hearing”) to (a) confirm that plaintiff Edward
Montgomery (“Plaintiff”) may properly serve as class representative with the law
firms Prickett, Jones & Elliott, P.A., Kessler, Topaz, Meltzer & Check, LLP, and
Brodsky & Smith, LLC as class counsel (together, the “Plaintiff’s Counsel”), and
whether Plaintiff and Plaintiff’s Counsel have Why am I receiving this Notice? 1
Capitalized terms defined herein, unless defined contemporaneously with their
appearance, are defined in the section entitled “Definitions,” which can be
found on pages 26-33 below.



--------------------------------------------------------------------------------



 
[exh101stipulationandagre088.jpg]
3 adequately represented the interests of the Class in the Action, which is
captioned Edward Montgomery v. Erickson Incorporated, f/k/a Erickson Air-Crane,
Inc., Quinn Morgan, Kenneth Lau, Udo Rieder, Hank Halter, Gary R. Scott,
Meredith R. Siegfried, James L. Welch, ZM Private Equity Fund I, L.P., ZM
Private Equity Fund II, L.P., ZM EAC LLC, EAC Acquisition Corporation, Centre
Lane Partners, LLC, and 10th Lane Finance Co., LLC, Civil Action No. 8784-VCL;
(b) determine whether a Stipulation and Agreement of Compromise, Settlement and
Release dated June 13, 2016 (the “Stipulation”), and the terms and conditions of
the Settlement (defined below) proposed in the Stipulation, are fair,
reasonable, and adequate and in the best interests of the Class Members (defined
below) and the Company and should be approved by the Delaware Court; (c)
determine whether a Judgment (defined below) should be entered dismissing the
Action and the Released Claims (defined below) as to the Released Parties
(defined below) with prejudice as against Plaintiff, the Company and the Class,
releasing the Released Claims, and barring and enjoining prosecution of any and
all Released Claims; (d) hear and rule on any objections to the Settlement; (e)
consider the application of Plaintiff’s Counsel for an award of attorneys’ fees
and Litigation Expenses (defined below), and any objections thereto; and (f)
rule on such other matters as the Delaware Court may deem appropriate.



--------------------------------------------------------------------------------



 
[exh101stipulationandagre089.jpg]
4 The “Class” includes all stockholders of Erickson on March 18, 2013, and their
successors-in-interest, transferees, and assignees, excluding Defendants
(defined below) and their associates, affiliates, legal representatives, heirs,
successors-in-interest, transferees, and assignees. What is the Class and who is
a Class Member? A member of the Class is referred to herein as a “Class Member.”
THE DESCRIPTION OF THE ACTION AND SETTLEMENT WHICH FOLLOWS HAS BEEN PREPARED BY
COUNSEL FOR THE PARTIES. THE DELAWARE COURT HAS MADE NO FINDINGS WITH RESPECT TO
SUCH MATTERS, AND THIS NOTICE IS NOT AN EXPRESSION OR STATEMENT BY THE DELAWARE
COURT OF FINDINGS OF FACT. What is the Action about and what has happened in the
Action to date? On March 19, 2013, Erickson announced that it had executed a
stock purchase agreement (the “SPA”) for the purchase (the “Evergreen
Acquisition”) of Evergreen Helicopters, Inc. (“Evergreen”) from Evergreen
International Aviation, Inc. (“Evergreen Parent”). Pursuant to the terms of the
SPA, the Company acquired Evergreen from Evergreen Parent for consideration
consisting of: (i) $185 million in cash; (ii) a $17.5 million purchase price
note; and (iii) 4,008,439 shares of preferred stock valued at $47.5 million
based upon an agreed upon value of $11.85 per share.



--------------------------------------------------------------------------------



 
[exh101stipulationandagre090.jpg]
5 Concurrently with the SPA, Erickson and Evergreen Parent entered into (i) a
First Lien Securities Purchase Agreement with holders of $192,833,430.61
(including principal, interest, and agent fees) of first lien debt owed by
Evergreen Parent and guaranteed by Evergreen, contemplating the holders of first
lien debt’s consent to the Evergreen Acquisition in exchange for the larger
portion of proceeds from such sale to be used to satisfy certain first lien debt
of Evergreen Parent (the “First Lien Transaction” as effected pursuant to the
“First Lien Agreement”), and (ii) a Second Lien Stock Purchase Agreement with
certain of the ZM Defendants (as defined below) and other holders of $125
million of second lien debt owed by Evergreen Parent contemplating the holders
of second lien debt’s consent to the Evergreen Acquisition in exchange for the
satisfaction of certain second lien debt (the “Second Lien Transaction” as
effected pursuant to the “Second Lien Agreement”). At the time of the SPA, ZM
Private Equity Fund I, L.P., ZM Private Equity Fund II, L.P. and ZM EAC LLC
(collectively, the “ZM Majority Stockholders”) collectively owned a majority of
Erickson’s common stock. On May 1, 2013, Erickson agreed to an amendment of the
SPA (the “SPA Amendment”). On May 2, 2013, the Evergreen Acquisition, the First
Lien Transaction, and the Second Lien Transaction closed. On that date, Erickson
also issued $400



--------------------------------------------------------------------------------



 
[exh101stipulationandagre091.jpg]
6 million of 8.25% Second Priority Senior Secured notes due 2020 (the “Note
Issuance”). Under Section 1(b) of the Second Lien Agreement, certain ZM
Defendants and other holders of Evergreen Parent second lien debt purchased
shares of preferred stock from holders of Evergreen Parent first lien debt for
$11.85 per share, with certain of the ZM Defendants purchasing 250,941 of such
shares (the “ZM Preferred Put Purchase”). Between May 16, 2013 and May 30, 2013,
the ZM Majority Stockholders sold approximately 250,000 shares of Erickson
common stock at prices ranging from $24.50 to $28.895 (the “ZM May 2013 Common
Sale,” and collectively with the ZM Preferred Put Purchase, the “ZM Erickson
Stock Transactions”). On May 2, 2013, Erickson used the proceeds from the Note
Issuance to prepay $26.7 million in unsecured promissory notes Erickson owed to
certain of the ZM Defendants (collectively with the Note Issuance, the
“Recapitalization”) (the Recapitalization, along with the Evergreen Acquisition,
the First Lien Transaction, and the Second Lien Transaction, shall be defined
collectively as the “Evergreen Transaction”). Erickson paid a $2.5 million fee
(the “10th Lane Fee”) to defendant 10th Lane Finance Co., LLC for services
provided by Centre Lane Partners, LLC related to the Evergreen Transaction.



--------------------------------------------------------------------------------



 
[exh101stipulationandagre092.jpg]
7 On July 22, 2013, the ZM Majority Stockholders executed a stockholder written
consent approving the issuance of 4,008,439 shares of Erickson common stock upon
the conversion of the same number of shares of Preferred Stock, and that
conversion became effective on August 12, 2013. On August 8, 2013, Plaintiff
commenced the Action by filing a verified class action and derivative complaint
(the “Initial Complaint”) against Erickson, Quinn Morgan, Kenneth Lau, Udo
Rieder, Hank Halter, Gary Scott, Meredith Siegfried, James Welch, ZM Private
Equity Fund I, L.P., ZM Private Equity Fund II, L.P., ZM EAC LLC, EAC
Acquisition Corporation, and 10th Lane Finance Co., LLC (the “Initial
Defendants”). The Initial Complaint alleged, among other things, that Quinn
Morgan, Kenneth Lau, Hank Halter, Udo Rieder, Gary Scott, Meredith Siegfried,
and James Welch (collectively, the “Individual Defendants”) and certain ZM
Defendants breached their fiduciary duties in connection with the Evergreen
Transaction and the ZM Erickson Stock Transactions. The Initial Complaint
sought, among other things, an award of monetary and equitable relief to
Plaintiff and the Class against the named ZM Defendants and Messrs. Morgan and
Lau for alleged expropriation of value sustained as a result of the Evergreen
Transaction; an award of monetary and equitable relief to Plaintiff and the
Class against the Individual Defendants for their alleged breaches of fiduciary
duties owed to Erickson’s minority stockholders; an award of equitable relief
and damages to



--------------------------------------------------------------------------------



 
[exh101stipulationandagre093.jpg]
8 Erickson sustained as a result of the Evergreen Transaction; disgorgement and
restitution of alleged improper profits allegedly realized by certain of the ZM
Defendants and Messrs. Morgan and Lau as a result of the Evergreen Transaction
and the ZM Erickson Stock Transactions; equitable relief to remedy the alleged
breaches of fiduciary duties, including partial rescission of elements of the
Evergreen Transaction and declaratory and injunctive relief; and an award to
Plaintiff of fees and expenses incurred in prosecuting the Action. On September
3, 2013, the Initial Defendants moved to dismiss the Initial Complaint. On
December 4, 2013, Plaintiff filed an amended complaint (the “Amended Complaint”)
which, among other things, repeated the allegations in the Initial Complaint and
added, inter alia, allegations that Messrs. Rieder, Morgan, and Lau violated
their fiduciary duties by withholding information from Erickson’s board of
directors (the “Board”) and that certain of the ZM Defendants violated their
fiduciary duties by using Erickson for their own personal benefit to the
detriment of Erickson’s minority stockholders. On December 20, 2013, the Initial
Defendants moved to dismiss the Amended Complaint. On April 15, 2014, the
Delaware Court heard argument on the Initial Defendants’ motion to dismiss and
denied that motion.



--------------------------------------------------------------------------------



 
[exh101stipulationandagre094.jpg]
9 On April 30, 2014, Individual Defendants Hank Halter, Gary Scott, Meredith
Siegfried, and James Welch answered the Amended Complaint. On May 21, 2014,
defendants Erickson, Quinn Morgan, Kenneth Lau, ZM Private Equity Fund I, L.P.,
ZM Private Equity Fund II, L.P., ZM EAC LLC, EAC Acquisition Corporation, and
10th Lane Finance Co., LLC answered the Amended Complaint. On May 21, 2014,
following negotiation among Plaintiff and the Initial Defendants, the Delaware
Court entered a Stipulation and Order Governing the Production and Exchange of
Confidential Information. On June 2, 2014, defendant Udo Rieder answered the
Amended Complaint. On October 13, 2014, Plaintiff filed a motion to compel
responses to written discovery requests served upon the Initial Defendants. On
November 13, 2014, a purported Company stockholder commenced an action in the
United States District Court for the Southern District of New York (the “16(b)
Action”) by filing a derivative complaint styled Gibbons v. Morgan, et al., No.
14-cv-09061-KBF (the “16(b) Complaint”). The 16(b) Complaint named Quinn Morgan
as a defendant and Erickson as a nominal defendant, and was later amended to add
as defendants ZM Private Equity Fund I, L.P. and ZM Private Equity Fund II, L.P.
On February 9, 2016, the court in the 16(b) Action stayed that case.



--------------------------------------------------------------------------------



 
[exh101stipulationandagre095.jpg]
10 In the Action, on December 2, 2014, the Court heard argument on, and granted
in part Plaintiff’s motion to compel to the extent not already mooted by the
Initial Defendants. Over the course of the next thirteen months, Plaintiff’s
Counsel conducted extensive discovery in connection with the claims asserted in
the Initial Complaint. Plaintiff’s Counsel inspected, reviewed, and analyzed
approximately 101,500 documents (totaling approximately 922,000 pages) produced
by the Initial Defendants and certain third-parties. In addition, from August
28, 2015 through January 7, 2016, Plaintiff’s Counsel deposed six party and
non-party witnesses, including Gary Zamieroski, James Welch, Robert Rosenberg,
Hank Halter, Bryan Walker, and Oscar Aarts, and defended the deposition of
Plaintiff. On January 29, 2015, the Delaware Court entered an order scheduling
the Action for trial to begin in February 2016. On September 2, 2015, the
Delaware Court entered an amended scheduling order in the Action which provided
that a five-day trial would begin on August 1, 2016. On October 5, 2015, the
Delaware Court entered an order: (a) certifying the Action as a class action on
behalf of a non-opt out class defined as: all stockholders of Erickson on March
18, 2013, and their successors-in-interest, transferees, and assignees,
excluding Defendants and their associates, affiliates,



--------------------------------------------------------------------------------



 
[exh101stipulationandagre096.jpg]
11 legal representatives, heirs, successors-in-interest, transferees, and
assignees; (b) certifying Plaintiff as Class Representative; and (c) appointing
Prickett, Jones & Elliott, P.A. and Kessler, Topaz, Meltzer & Check, LLP as
Co-Lead Counsel for the Class. On October 29, 2015, Plaintiff’s Counsel and
counsel for the Initial Defendants participated in a mediation session in New
York, New York with the Honorable Layn R. Phillips, regarding a potential
resolution of the Action. Plaintiff and the Initial Defendants were unable to
reach a resolution at the mediation, but discussions regarding a potential
resolution of the Action remained ongoing after the mediation session concluded.
On December 31, 2015, Plaintiff filed a second amended complaint (the “Second
Amended Complaint”) in the Action which, among other things, repeated the
allegations in the Amended Complaint, added Centre Lane Partners, LLC, as a
defendant and added allegations contending that certain of the ZM Defendants
breached their fiduciary duties to Erickson and its minority stockholders by
taking advantage of the Company for their own benefit and that certain of the
Individual Defendants consciously disregarded their fiduciary duties to the
Company in connection with the Evergreen Transaction. From October 29, 2015
through January 14, 2016, the Parties (defined below), through their respective
counsel and with the assistance of the Honorable



--------------------------------------------------------------------------------



 
[exh101stipulationandagre097.jpg]
12 Layn R. Phillips, engaged in intensive discussions regarding a possible
settlement of the Action. On January 14, 2016, the Parties reached an agreement
in principle to settle the Action. On January 15, 2016, the Parties notified the
Delaware Court of their agreement in principle to resolve the Action. On March
31, 2016, following additional extensive negotiations with the assistance of the
mediator, the Parties agreed in principle to certain final settlement terms,
including the allocation of the Settlement Fund between the Class and the
Company, as is reflected in the Stipulation. The Board has determined that the
terms set forth in the Stipulation are fair, reasonable, adequate, and in the
best interests of the Company and its stockholders. In connection with
settlement discussions and negotiations leading to the proposed Settlement,
counsel for the Parties in the Action did not discuss the amount of any
application by Plaintiff’s Counsel for an award of attorneys’ fees and
Litigation Expenses until all other matters had been agreed upon. Plaintiff,
acting in his individual capacity and as a representative of the Class, and
Defendants have agreed upon the Settlement of the Action. The terms and
conditions of the Settlement are set forth in detail in the Stipulation, which
has been filed with the Delaware Court. The Settlement is subject to and will
become What are the terms of the Settlement?



--------------------------------------------------------------------------------



 
[exh101stipulationandagre098.jpg]
13 effective only upon approval by the Delaware Court. This Notice includes only
a summary of various terms of the Settlement, and it does not purport to be a
comprehensive description of its terms, which are available for review as
described below (See the section below entitled “How do I get further
information?”). The Stipulation provides, among other things, that in
consideration for the full and final release, settlement, and discharge of any
and all Released Plaintiff Claims (defined below) against the Released Defendant
Parties (defined below), and the full and final release, settlement, and
discharge of any and all Released Defendant Claims (defined below) against the
Released Plaintiff Parties (defined below), the Parties have agreed to the
following consideration: a. Upon the Effective Date (defined below), the
Company, along with any and all of the Settling Defendants (defined below),
shall initiate all the processes under the Company’s Third Amended and Restated
Certificate of Incorporation (the “Charter”) and Delaware law, including without
limitation the voting or consent of their Erickson stock and, if necessary,
calling a special meeting of stockholders and soliciting proxies to obtain
sufficient votes, necessary to amend the Charter to add at Article 4 thereof two
new sections, styled respectively as section 4 and 5, the text of which appears
in Exhibit A to this Notice (the “Charter Amendment”) and in Exhibit B to the



--------------------------------------------------------------------------------



 
[exh101stipulationandagre099.jpg]
14 Stipulation, with the Charter Amendment to be implemented pursuant to section
9A of the Charter, and to take effect no later than sixty (60) days after the
Effective Date; and b. The Settling Defendants shall contribute, or cause their
relevant insurers to contribute, funds equal to the aggregate sum of eighteen
million, five-hundred thousand dollars ($18,500,000) (the “Settlement Amount”)
to an account (the “Account”) administered by Co-Lead Counsel (the “Settlement
Fund”). The Stipulation provides that, after the payment of any award of
attorneys’ fees and Litigation Expenses to Plaintiff’s Counsel and any costs and
expenses for distribution and administration of the Account and the Settlement
Fund, 80% of the Settlement Fund shall be paid to eligible Class Members
pursuant to the Plan of Allocation attached as Exhibit D to the Stipulation (the
“Class Fund,” defined below) and 20% shall be paid to the Company. The
Stipulation further provides, among other things, that no Released Party shall
have any obligation to pay or bear any additional amounts, expenses, costs,
damages, or fees to or for the benefit of Plaintiff or any Class Members in
connection with this Settlement, including but not limited to attorneys’ fees
and expenses for any counsel to any Class Member, or any costs of notice or
settlement administration or otherwise.



--------------------------------------------------------------------------------



 
[exh101stipulationandagre100.jpg]
15 Only Authorized Claimants (defined below) will qualify to share in the
distribution of the Settlement Fund allocable to the Class after payment of an
award of attorneys’ fees and Litigation Expenses, and settlement administration
expenses, including taxes and tax expenses. Am I am entitled to receive proceeds
from the Settlement? “Authorized Claimant” means a Class Member who held
Erickson common stock on May 1, 2013 (an “Authorized Share”) and submits a
timely, valid, and properly executed Claim Form (defined below) to the
Settlement Administrator, in accordance with the requirements established by the
Delaware Court, which claim is approved for payment, in whole or in part, from
the Class Fund. RECEIPT OF THIS NOTICE DOES NOT NECESSARILY MEAN THAT YOU ARE AN
AUTHORIZED CLAIMANT OR THAT YOU ARE ENTITLED TO RECEIVE PROCEEDS FROM THE
SETTLEMENT. IF YOU WISH TO BE ELIGIBLE TO PARTICIPATE IN THE SETTLEMENT, YOU
MUST COMPLETE, EXECUTE, AND SUBMIT A PROOF OF CLAIM FORM POSTMARKED NO LATER
THAN 120 DAYS AFTER THE DATE OF MAILING OF THIS NOTICE. A PROOF OF CLAIM FORM IS
ATTACHED AS EXHIBIT B TO THIS NOTICE.



--------------------------------------------------------------------------------



 
[exh101stipulationandagre101.jpg]
16 If the Settlement and the proposed plan of allocation of the Class Fund to
Class Members (the “Proposed Plan of Allocation”) are approved by the Delaware
Court, payments to Authorized Claimants will be made as follows: How much will
my payment be? 1. 10% of the Class Fund shall be distributed pro rata to all
Authorized Claimants based on the number of Authorized Shares held on May 1,
2013, regardless of whether the Authorized Share had a Recognized Loss (defined
below); 2. 90% of the Class Fund shall be allocated to Authorized Claimants
based on the Recognized Loss for their Authorized Shares. “Recognized Losses”
shall be calculated as follows: (A) The Recognized Loss for Authorized Shares
held by Authorized Claimants on May 1, 2013 and retained through June 13, 2016
(the “SOS Date”) shall be the difference between $19.03 per share and the
average closing price of Erickson common stock on the SOS Date and the four
preceding trading days. (B) The Recognized Loss for Authorized Shares held by
Authorized Claimants on May 1, 2013 and sold before the SOS Date shall be the
difference between $19.03 per share and the selling price per share. An
Authorized Claimant will be eligible to receive a



--------------------------------------------------------------------------------



 
[exh101stipulationandagre102.jpg]
17 distribution from the Class Fund only if an Authorized Claimant has a net
loss. All gains and losses as calculated above will be combined and thereafter
netted against each other. If the result is a gain, the Recognized Loss shall be
zero. (C) If the 90% of the Class Fund allocated for Recognized Losses is
sufficient to pay the full amount of each Authorized Claimant’s Recognized Loss,
then all such Recognized Losses shall be paid in full. (D) If the 90% of the
Class Fund allocated for Recognized Losses is insufficient to pay the full
amount of each Authorized Claimant’s Recognized Loss, then each Authorized
Claimant shall be paid a pro rata percentage of their Recognized Loss based on
the following formula: Individual Recognized Loss = Pro Rata Percentage of
Recognized Loss Total Recognized Loss If any of the Class Fund remains after
allocating for all Recognized Losses, then, to the extent reasonably feasible,
the remainder of the Class Fund shall be distributed pro rata to all Authorized
Claimants based on the number of Authorized Shares held, regardless of whether
any Authorized Share had a Recognized Loss.



--------------------------------------------------------------------------------



 
[exh101stipulationandagre103.jpg]
18 The sum of Nos. 1, 2 and 3 above shall be calculated for each Authorized
Claimant for all of their Authorized Shares and shall be paid in one check (the
“Distribution”). If the Distribution to any individual Authorized Claimant is
less than $2.50, then the Distribution will not be paid. Additional provisions
A. All Class Members who fail to submit valid and timely Proofs of Claim will be
barred from participating in the Distribution of the Class Fund but otherwise
will be bound by all of the terms of the Stipulation, including the terms of any
final orders or judgments entered and the releases given to Defendants and the
other Released Parties. B. Payment pursuant to the Plan of Allocation approved
by the Delaware Court shall be conclusive against all Authorized Claimants. No
person shall have any claim against Plaintiff, Plaintiff’s Counsel, the
Settlement administrator retained to administer the Class Fund (the “Settlement
Administrator”), or any other agent designated by Plaintiff’s Counsel arising
from distributions made substantially in accordance with the Stipulation, the
Plan of Allocation, or further orders of the Delaware Court. Plaintiff,
Defendants, and all other Released Parties shall have no responsibility or
liability whatsoever for the investment or Distribution of the Settlement Fund,
the Class Fund, the Plan of Allocation, the determination, administration,
calculation, or payment of any claim or



--------------------------------------------------------------------------------



 
[exh101stipulationandagre104.jpg]
19 nonperformance of the Settlement Administrator, the payment or withholding of
taxes owed by the Settlement Fund, or any losses incurred in connection
therewith, except as otherwise provided in the Stipulation. C. The Class Fund
will not be distributed to Authorized Claimants until the Delaware Court has
approved the Settlement and the proposed Plan of Allocation (or such other
allocation plan as the Delaware Court may approve), and the time periods for any
petition for rehearing, appeal, or review, whether by certiorari or otherwise,
of the Judgment approving the Settlement and the Plan of Allocation have
expired. D. Defendants are not entitled to get back any portion of the
Settlement Fund once the Delaware Court’s Judgment approving the Settlement
becomes Final (defined below). Defendants shall not have any liability,
obligation, or responsibility for the administration of the Settlement or
disbursement of the Class Fund or the Plan of Allocation. E. Approval of the
Settlement is independent from approval of the Plan of Allocation. Any
determination with respect to the Plan of Allocation will not affect the
Settlement, if approved. F. The Delaware Court has reserved jurisdiction to
allow, disallow, or adjust on equitable grounds the claim of any Class Member.



--------------------------------------------------------------------------------



 
[exh101stipulationandagre105.jpg]
20 G. The Delaware Court has also reserved the right to modify the Plan of
Allocation without further notice to Settlement Class Members. Any Orders
regarding a modification of the Plan of Allocation will be posted on the
Settlement Administrator’s website, www.claimsinformation.com/erickson.aspx. H.
The formulas set forth in the Plan of Allocation are not intended to estimate
the amount a Class Member might have been able to recover after a trial in the
Action; nor do they provide an estimate of the amount that will be paid to
Authorized Claimants pursuant to the Settlement. The formulas are the basis upon
which the Class Fund will be proportionately allocated to Authorized Claimants.
I. Distributions will be made to Authorized Claimants after all claims have been
processed and after the Delaware Court has finally approved the Settlement. All
checks shall become stale 120 days from the date of issuance, at which time all
funds remaining for such stale checks shall be irrevocably forfeited. J. If
there are any funds remaining in the Class Fund after payment of the
Distribution to all Authorized Claimants, then Plaintiff’s Counsel may petition
the Delaware Court for reimbursement of any further administration expenses and
attorneys’ fees and expenses. There will be no second distribution to Authorized
Claimants. If any funds remain in the Class Fund after the Distribution and
reimbursement of administrative expenses and attorneys’ fees and expenses, they
shall escheat to the State of Delaware.



--------------------------------------------------------------------------------



 
[exh101stipulationandagre106.jpg]
21 If the Delaware Court approves the Settlement, then as of the Effective Date,
as defined herein: What will happen if the Delaware Court approves the
Settlement? a. The Action and the Released Claims shall be dismissed with
prejudice, on the merits, and without costs; b. Upon the Effective Date,
Erickson, Plaintiff, and all Class Members, on behalf of Erickson and
themselves, their legal representatives, heirs, executors, administrators,
estates, predecessors, successors, predecessors-in-interest, successors-
in-interest, and assigns, and any person or entity acting for or on behalf of,
or claiming under, any of them, and each of them, agree to fully, finally, and
forever, release, settle, and discharge the Released Defendant Parties from and
with respect to every one of the Released Plaintiff Claims, and shall thereupon
be forever barred and enjoined from commencing, instituting, or prosecuting any
Released Plaintiff Claims against any of the Released Defendant Parties; c. Upon
the Effective Date, each of the Settling Defendants and any person or entity
acting for or on behalf of, or claiming under, any of them, and each of them,
agree to fully, finally,



--------------------------------------------------------------------------------



 
[exh101stipulationandagre107.jpg]
22 and forever, release, settle, and discharge the Released Plaintiff Parties
from and with respect to every one of the Released Defendant Claims, and shall
thereupon be forever barred and enjoined from commencing, instituting, or
prosecuting any of the Released Defendant Claims against any of the Released
Plaintiff Parties; d. The Released Parties shall be deemed to be released and
forever discharged from all of the Released Claims; and e. Plaintiff and all
Class Members, and their respective heirs, executors, administrators, estates,
predecessors in interest, predecessors, successors in interest, successors and
assigns, will be forever barred and enjoined from commencing, instituting or
prosecuting any Released Claims against any of the Released Parties. In
connection with settlement discussions and negotiations leading up to the
Stipulation, counsel for the Parties did not discuss the amount or
appropriateness of any potential application by Plaintiff’s Counsel for
attorneys’ fees. Neither the entry by the Parties into the Stipulation, nor the
fact or any terms of the Settlement, or any communications relating thereto, is
evidence, or an admission or concession by any Party, Class Member, or any other
Released



--------------------------------------------------------------------------------



 
[exh101stipulationandagre108.jpg]
23 Defendant Party or Released Plaintiff Party, of any fault, liability, or
wrongdoing whatsoever, as to any facts or claims alleged or asserted in the
Action, or as to the validity or merit of any of the claims or defenses alleged
or asserted in the Action. Each Party has denied any and all allegations that
the Party committed wrongdoing, that the Party has fault or liability, or that
the Party caused damage in the Action. The Stipulation is not a finding or
evidence of the validity or invalidity of any claims or defenses in the Action,
any wrongdoing by any Party, Class Member, or other Released Defendant Party or
Released Plaintiff Party, or any damages or injury to any Party, Class Member,
or other Released Defendant Party or Released Plaintiff Party. Neither the
Stipulation, nor any of the terms and provisions of the Stipulation, nor any of
the negotiations or proceedings in connection therewith, nor any of the
documents or statements referred to herein or therein, nor the Settlement, nor
the fact of the Settlement, nor the Settlement proceedings, nor any statements
in connection therewith, (a) shall (i) be argued to be, used, or construed as,
offered, or received in evidence as, or otherwise constitute an admission,
concession, presumption, proof, evidence, or a finding of any liability, fault,
wrongdoing, injury, or damages, or of any wrongful conduct, acts, or omissions
on the part of any of the Released Defendant Parties or Released Plaintiff
Parties, or



--------------------------------------------------------------------------------



 
[exh101stipulationandagre109.jpg]
24 of any infirmity of any defense, or of any damage to Plaintiff or any other
Class Member, or (ii) otherwise be used to create or give rise to any inference
or presumption against any of the Released Defendant Parties or Released
Plaintiff Parties concerning any fact or any purported liability, fault, or
wrongdoing of the Released Defendant Parties or Released Plaintiff Parties or
any injury or damages to any person or entity; or (b) shall otherwise be
admissible, referred to, or used in any proceeding of any nature, for any
purpose whatsoever; provided, however, that the Stipulation and/or Judgment may
be introduced in any proceeding, whether in the Delaware Court or otherwise, as
may be necessary to argue and establish that the Stipulation and/or Judgment has
res judicata, collateral estoppel, or other issue or claim preclusion effect or
to otherwise consummate or enforce the Settlement and/or Judgment or to secure
any insurance rights or proceeds of any of the Released Defendant Parties or
Released Plaintiff Parties. THE SETTLEMENT OF THE ACTION, IF APPROVED BY THE
DELAWARE COURT, ON THE TERMS AND CONDITIONS SET FORTH IN THE STIPULATION, WILL
INCLUDE, BUT NOT BE LIMITED TO, A RELEASE OF ALL CLAIMS WHICH WERE OR COULD HAVE
BEEN ASSERTED IN THIS ACTION. THE DELAWARE COURT HAS NOT FINALLY DETERMINED THE
MERITS OF THE CLAIMS MADE BY PLAINTIFF OR THE DEFENSES OF



--------------------------------------------------------------------------------



 
[exh101stipulationandagre110.jpg]
25 THE DEFENDANTS. THIS NOTICE DOES NOT IMPLY THAT THERE HAS BEEN OR WOULD BE
ANY FINDING OF VIOLATION OF THE LAW OR THAT RELIEF IN ANY FORM OR RECOVERY IN
ANY AMOUNT COULD BE HAD IF THE ACTION WAS NOT SETTLED. The proposed Settlement,
if the Delaware Court approves it, shall extinguish for all time completely,
fully, finally, and shall forever compromise, settle, release, discharge,
extinguish, and dismiss on the merits and with prejudice, upon and subject to
the terms and conditions set forth in the Stipulation, all rights, claims, and
causes of action that are or relate to the Released Claims against any of the
Released Parties and each of Defendants and each of the other Released Parties
shall be deemed to be released and forever discharged from all of the Released
Claims. The releases contemplated in the Settlement and Stipulation extends to
Unknown Claims (as defined below). What legal rights are being released as part
of the Settlement? Plaintiff and the Settling Defendants have acknowledged, and
the Class Members by operation of law shall be deemed to have acknowledged, that
they may discover facts in addition to or different from those now known or
believed to be true with respect to the Released Claims, but that it is the
intention of Plaintiff and the Settling Defendants, and by operation of law the
Class Members, to completely, fully, finally, and forever extinguish any and all
Released Claims,



--------------------------------------------------------------------------------



 
[exh101stipulationandagre111.jpg]
26 known or unknown, suspected or unsuspected, which now exist, or heretofore
existed, or may hereafter exist, and without regard to the subsequent discovery
of additional or different facts. Plaintiff and the Settling Defendants
acknowledge, and the Class Members by operation of law shall be deemed to have
acknowledged, that the inclusion of “Unknown Claims” in the definition of
“Released Claims” was separately bargained for and was a material element of the
Settlement. For purposes of the Settlement: Definitions: a. “Claims” mean any
and all manner of claims, demands, rights, liabilities, losses, obligations,
duties, damages, costs, debts, expenses, interest, penalties, fines, sanctions,
fees, actions, potential actions, causes of action, suits, agreements,
judgments, decrees, matters, issues and controversies of any kind, nature or
description whatsoever, for damages, injunctive relief, or any other remedies,
whether disclosed or undisclosed, accrued or unaccrued, apparent or not
apparent, foreseen or unforeseen, matured or not matured, known or unknown,
suspected or unsuspected, liquidated or not liquidated, fixed or contingent,
which now exist, or previously existed, including



--------------------------------------------------------------------------------



 
[exh101stipulationandagre112.jpg]
27 Unknown Claims, whether direct, derivative, individual, class,
representative, legal, equitable, or of any other type, or in any other
capacity, whether based on state, local, foreign, federal, statutory,
regulatory, common or other law or rule (including, without limitation, any
claims under federal or state securities law, federal or state antitrust law, or
under state disclosure law, all claims within the exclusive jurisdiction of the
federal courts, or any claims that could be asserted derivatively on behalf of
the Company). b. “Defendants” means the Settling Defendants and Erickson. c. “ZM
Defendants” means ZM Private Equity Fund I, L.P., ZM Private Equity Fund II,
L.P., ZM EAC LLC, Centre Lane Partners, LLC, and 10th Lane Finance Co., LLC. d.
“Settling Defendants” means Quinn Morgan, Kenneth Lau, Udo Rieder, Hank Halter,
Gary Scott, Meredith Siegfried, James Welch, ZM Private Equity Fund I, L.P., ZM
Private Equity Fund II, L.P., ZM EAC LLC, EAC Acquisition Corporation, Centre
Lane Partners, LLC, and 10th Lane Finance Co., LLC. e. “Effective Date” means
the fifth business day following the date the Judgment becomes Final.



--------------------------------------------------------------------------------



 
[exh101stipulationandagre113.jpg]
28 f. “Final” when referring to the Judgment, means entry of the Judgment, the
expiration of any time for appeal or review of the Judgment, or, if any appeal
is filed and not dismissed or withdrawn, after the Judgment is upheld on appeal
in all material respects and is no longer subject to review upon appeal or other
review, and the time for any petition for re-argument, appeal, or review of the
Judgment or any order affirming the Judgment has expired; provided, however,
that any disputes or appeals relating solely to the amount, payment, or
allocation of attorneys’ fees and Litigation Expenses amongst Plaintiff’s
Counsel shall have no effect on finality for purposes of determining the date on
which the Judgment becomes Final and shall not otherwise prevent, limit, or
otherwise affect the Judgment or prevent, limit, delay, or hinder entry of the
Judgment. g. “Judgment” means the Order and Final Judgment to be entered in the
Action substantially in the form attached as Exhibit A to the Stipulation. h.
“Litigation Expenses” means costs and expenses incurred by Plaintiff’s Counsel
in connection with commencing,



--------------------------------------------------------------------------------



 
[exh101stipulationandagre114.jpg]
29 prosecuting, and resolving the Action, for which Plaintiff’s Counsel intend
to apply to the Delaware Court for reimbursement from the Settlement Amount. i.
“Class Fund” means the amount of the Settlement Fund allocable to the Class
after payment of an award of attorneys’ fees and Litigation Expenses, settlement
administration expenses, including taxes and tax expenses, and allocation of 20%
of the remainder of the Settlement Fund to the Company. j. “Parties” means the
Settling Defendants with Plaintiff and Erickson. k. “Person” means an
individual, natural person, corporation, partnership, limited liability company,
limited partnership, joint venture, association, joint stock company, estate,
legal representative, trust, government (or any political subdivision,
department, or agency thereof), and any other type of business or legal entity.
l. “Released Claims” means collectively each and all of the Released Defendant
Claims and each and all of the Released Plaintiff Claims. m. “Released Defendant
Claims” means any Claims that have been



--------------------------------------------------------------------------------



 
[exh101stipulationandagre115.jpg]
30 or could have been asserted in the Action or in any court, tribunal, forum,
or proceeding by Defendants or any of them or their respective successors and
assigns against any of the Released Plaintiff Parties, which arise out of or
relate in any way to the institution, prosecution, settlement, or dismissal of
the Action; provided, however, that the Released Defendant Claims shall not
include claims to enforce the Stipulation. n. “Released Plaintiff Claims” means
any and all Claims that are based upon, arise out of, relate in any way to, or
involve (in whole or in part) any of the facts alleged in the Action, including
Claims that were asserted in the Second Amended Complaint, including any and all
Claims which are based upon, arise out of, relate in any way to, or involve,
directly or indirectly: (A) the Evergreen Transaction, including its
negotiation, consummation, or any payments made pursuant thereto, (B) public
disclosures concerning the Evergreen Transaction, (C) sales of Erickson stock by
entities affiliated with the ZM Defendants, and (D) any fee paid to any
Defendant (or any affiliate of any Defendant) in connection with the Evergreen
Transaction. Released Plaintiff Claims shall not,



--------------------------------------------------------------------------------



 
[exh101stipulationandagre116.jpg]
31 however, include any claims to enforce the Settlement, the Judgment, or this
Stipulation, including, without limitation, the releases contained in the
Stipulation. o. “Released Parties” means collectively each and all of the
Released Defendant Parties and each and all of the Released Plaintiff Parties.
p. “Released Defendant Parties” means (i) Erickson; (ii) any and all of the
Settling Defendants; (iii) Defendants’ respective past or present Immediate
Family members, affiliates, managers, members, partners, partnerships,
investment funds, subsidiaries, parents, predecessors, successors, officers,
directors, employees, financial or investment advisors, and insurers; (iv) any
person, firm, trust, investment fund, corporation, officer, director or other
individual or entity in which any Defendant or their respective past or present
Immediate Family members, affiliates, partnerships, investment funds,
predecessors, successors, predecessors-in-interest, successors-in-interest,
officers, directors, or employees has a financial interest; and (v) the legal
representatives, heirs, executors, administrators, predecessors, successors,
predecessors-in-interest, successors-



--------------------------------------------------------------------------------



 
[exh101stipulationandagre117.jpg]
32 in-interest, and assigns of any of the foregoing. q. “Released Plaintiff
Parties” means Plaintiff, all other Class Members, and their respective counsel
(including Plaintiff’s Counsel). r. “Settlement” means the settlement
contemplated by the Stipulation on the terms and conditions contained therein.
s. “Unknown Claims” means any and all Released Plaintiff Claims which Plaintiff
or any other Class Member or Erickson does not know or suspect to exist in his,
her, or its favor at the time of the release of the Released Plaintiff Claims
against the Released Defendant Parties, which if known by him, her, or it, might
have affected his, her, or its decision(s) with respect to the Settlement, and
any and all Released Defendant Claims which any Settling Defendant or any other
Released Party does not know or suspect to exist in his, her, or its favor at
the time of the release of the Released Defendant Claims against the Released
Plaintiff Parties, which if known by him, her, or it might have affected his,
her, or its decision(s) with respect to the Settlement. With respect to any and
all Released Plaintiff Claims and Released Defendant Claims, the Parties have



--------------------------------------------------------------------------------



 
[exh101stipulationandagre118.jpg]
33 stipulated and agreed that upon the Effective Date, Plaintiff and the
Settling Defendants shall expressly waive, and each of the Class Members and
Erickson shall be deemed to have, and by operation of the Judgment shall have
expressly, waived, relinquished, and released any and all provisions, rights,
and benefits conferred by any law of any state or territory of the United States
or other jurisdiction, or principle of common law or foreign law, which is
similar, comparable, or equivalent to Cal. Civ. Code § 1542, which provides: A
general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor. If the Delaware Court approves the Settlement, the Parties will ask
the Delaware Court to promptly enter the Judgment and, as a result of such
Judgment, the Action and the Released Claims will be dismissed on the merits
with respect to all Released Parties and with prejudice against Plaintiff, the
Company, and all Class Members. Such release and dismissal will bar the
institution or prosecution by Plaintiff, the Company or any Class Member of any
other action asserting any Released Plaintiff Claim against any of the Released
Parties. What happens if the Settlement is approved?



--------------------------------------------------------------------------------



 
[exh101stipulationandagre119.jpg]
34 More specifically, the proposed Judgment will, among other things: a. approve
the Settlement, adjudge the terms of the Settlement to be fair, reasonable, and
adequate and in the best interests of the Company and the Class, and direct
consummation of the Settlement in accordance with the terms and conditions of
the Stipulation; b. determine that the requirements of the Delaware Court of
Chancery Rules and due process have been satisfied in connection with notice to
the Class; c. dismiss the Action and the Released Claims with prejudice, said
dismissal subject only to compliance by the Parties with the terms of the
Stipulation and any Order of the Delaware Court concerning the Stipulation; d.
release all Released Plaintiff Claims and permanently enjoin Plaintiff, the
Company and the Class and their respective affiliates, and anyone claiming
through or for the benefit of any of them, from asserting, commencing,
prosecuting, assisting, instigating, or in any way participating in the
commencement or prosecution of any action or other proceeding, in any forum,
asserting any Released Claims, either directly, representatively,



--------------------------------------------------------------------------------



 
[exh101stipulationandagre120.jpg]
35 derivatively, or in any other capacity; and e. release all Released Defendant
Claims against Plaintiff, the Class Members and their Plaintiff’s Counsel
arising out of or relating to the institution, prosecution and resolution of the
Action. If the Effective Date does not occur or if the Stipulation is
disapproved, canceled, or terminated pursuant to its terms, (a) all of the
Parties to the Stipulation shall be deemed to have reverted to their respective
litigation status immediately prior to January 14, 2016, and they shall proceed
in all respects as if the Stipulation had not been executed and the related
orders had not been entered; (b) all of their respective claims and defenses as
to any issue in the Action shall be preserved without prejudice in any way; and
(c) the statements made in connection with the negotiations of the Stipulation
shall not be deemed to prejudice in any way the positions of the Parties with
respect to the Action, or to constitute an admission of fact of wrongdoing by
any Party, and shall not be used or entitle any Party to recover any fees,
costs, or expenses incurred in connection with the Action, and neither the
existence of the Stipulation nor its contents nor any statements made in
connection with its negotiation or any settlement communications shall be What
happens if the Settlement is not approved or does not become final?



--------------------------------------------------------------------------------



 
[exh101stipulationandagre121.jpg]
36 admissible in evidence or shall be referred to for any purpose in the Action,
or in any other litigation or judicial proceeding. Plaintiff and Plaintiff’s
Counsel intend to petition the Delaware Court for an award of attorneys’ fees of
up to 22.5% of the Settlement Fund (the “Fee Application”). Plaintiff’s Counsel
also will apply to the Delaware Court for reimbursement of Litigation Expenses
of up to $250,000 (the “Expense Reimbursement Application”). The Settling
Defendants reserve all rights and all grounds to object to, to oppose, to
consent to, or to take no position on the amount of attorneys’ fees and
Litigation Expenses sought by Plaintiff’s Counsel in the Fee Application and the
Expense Reimbursement Application, except that Defendants agree that the efforts
of Plaintiff and Plaintiff’s Counsel were the sole cause of the Settlement.
Plaintiff’s Counsel will make no other application for an award of attorneys’
fees or Litigation Expenses in connection with the Action other than the Fee
Application, the Expense Reimbursement Application, or for reimbursement of
expenses and attorneys’ fees incurred in connection with the administration of
the Settlement. Final resolution by the Delaware Court of the Fee Application
and the Expense Reimbursement Application is not a precondition to the dismissal
of the Action in accordance with the Stipulation, and the Fee Application and
the Expense Reimbursement Application may be considered separately from the How
is Plaintiff’s Counsel getting paid?



--------------------------------------------------------------------------------



 
[exh101stipulationandagre122.jpg]
37 Settlement. The failure of the Delaware Court to approve the Fee Application
or the Expense Reimbursement Application in whole or in part shall have no
effect on the Settlement. The Parties acknowledge and agree that any award of
attorneys’ fees and Litigation Expenses by the Delaware Court to Plaintiff’s
Counsel shall be paid solely out of the Settlement Fund pursuant to the
Stipulation, subject to Plaintiff’s Counsel’s joint and several obligation to
refund or repay within fifteen (15) business days any amounts paid if as a
result of any appeal and/or further proceedings on remand, or successful
collateral attack, the amount awarded is overturned or reduced. Plaintiff’s
Counsel respectively warrants that no portion of any such award of attorneys’
fees or expenses shall be paid to any Plaintiff or any Class Member, except as
approved by the Delaware Court. The Delaware Court has scheduled a Settlement
Hearing which will be held on _________, 2016 at ____.m., in the New Castle
County Courthouse, Chancery Court, 500 North King Street, Wilmington, Delaware
19801 to: What will happen at the Settlement Hearing? a. confirm that Plaintiff
Edward Montgomery may properly serve as class representative with the law firms
Prickett, Jones & Elliott, P.A. and Kessler, Topaz, Meltzer & Check, LLP as Co-
Lead Counsel for the Class, and whether such Plaintiff and Plaintiff’s Counsel
have adequately represented the interests of



--------------------------------------------------------------------------------



 
[exh101stipulationandagre123.jpg]
38 the Class in the Action; b. determine whether the Stipulation, and the terms
and conditions of the Settlement proposed in the Stipulation, are fair,
reasonable, and adequate and in the best interests of the Company and the Class
Members and should be approved by the Delaware Court; c. determine whether the
Judgment should be entered dismissing the Action and the Released Claims as to
the Released Parties with prejudice as against Plaintiff, the Company, and the
Class, releasing the Released Claims, and barring and enjoining prosecution of
any and all Released Claims; d. hear and rule on any objections to the
Settlement; e. consider the application of Plaintiff’s Counsel for an award of
attorneys’ fees and reimbursement of expenses to be paid (if and only if awarded
by the Delaware Court); and f. hear and rule on such other matters as the
Delaware Court may deem appropriate. If you are a Class Member, you must submit
a Proof of Claim form (“Claim Form”) and supporting documentation to establish
your entitlement to share in the How do I participate in the Settlement?



--------------------------------------------------------------------------------



 
[exh101stipulationandagre124.jpg]
39 Settlement. You must submit your Claim Form to the Settlement Administrator,
addressed to Erickson, Inc. Settlement, c/o Settlement Administrator, P.O. Box
1327, Blue Bell, PA 19422, postmarked no later than 120 days after the date of
mailing of this Notice. A Claim Form is included with this Notice, or you may go
to the website maintained by the Settlement Administrator for the Settlement to
request that a Claim Form be mailed to you. The website is
www.claimsinformation.com/erickson.aspx. You may also request a Claim Form by
calling toll-free 1-800-222-2760. Those who do not submit timely and valid Claim
Forms with adequate supporting documentation will not be entitled to share in
the Settlement. Please retain all records of your ownership of, or transactions
in, Erickson common stock, as they may be needed to document your claim. As a
Class Member, you are represented by the Class Representative and the
Plaintiff’s Counsel, unless you enter an appearance through counsel of your own
choice at your own expense. You are not required to retain your own counsel, but
if you choose to do so, such counsel must file a notice of appearance on your
behalf and must serve copies of his or her notice of appearance on the attorneys
listed in the section entitled, “What are my rights and what do I need to do to
exercise them?” below. If you wish to object to the Settlement or any of its
terms, the proposed Plan of Allocation, or Plaintiff’s Counsel’s application for
attorneys’ fees and expenses,



--------------------------------------------------------------------------------



 
[exh101stipulationandagre125.jpg]
40 you may present your objections by following the instructions in the section
entitled, “What are my rights and what do I need to do to exercise them?” below.
Any Class Member who objects to the Stipulation, the Settlement, the Judgment to
be entered therein, and/or the Fee Application or the Expense Reimbursement
Application, or who otherwise wishes to be heard, may appear in person or
through counsel at the Settlement Hearing and present any evidence or argument
that may be proper and relevant. To do so, you must, no later than ten (10)
business days prior to the Settlement Hearing (unless the Delaware Court
otherwise directs for good cause shown), file with the Court of Chancery,
located at New Castle County Courthouse, 500 North King Street, Wilmington,
Delaware 19801, and serve on the attorneys listed below the following documents:
(i) a written notice of the intention to appear identifying the name, address
and telephone number of the objector and, if represented, their counsel; (ii)
proof of your membership in the Class or current ownership of Erickson stock;
(iii) a written statement of your objections to any matter before the Delaware
Court; (iv) the grounds for such objections and the reasons for your desiring to
appear and to be heard; and (v) all documents and writings which you desire the
Delaware Court to consider. These papers must be served by hand delivery,
overnight mail or What are my rights and what do I need to do to exercise them?



--------------------------------------------------------------------------------



 
[exh101stipulationandagre126.jpg]
41 electronic filing via File and ServeXpress e-serve on the following
attorneys: Paul A. Fioravanti, Jr., Esq. PRICKETT, JONES & ELLIOTT, P.A 1310
North King Street Wilmington, Delaware 19801 Kevin M. Coen, Esq. MORRIS,
NICHOLS, ARSHT & TUNNELL LLP 1201 North Market Street, 18th Floor P.O. Box 1347
Wilmington, Delaware 19899 A. Thompson Bayliss, Esq. ABRAMS & BAYLISS LLP 20
Montchanin Road, Suite 200 Wilmington, Delaware 19807 Patricia L. Enerio, Esq.
PROCTOR HEYMAN ENERIO LLP 300 Delaware Avenue, Suite 200 Wilmington, Delaware
19801 Even if you do not appear at the Settlement Hearing, the Delaware Court
will consider your written submission if it is served and filed in accordance
with the foregoing procedures. Any person who fails to object in the manner
prescribed above shall be deemed to have waived such objection and shall forever
be barred from raising such objection in the Action or any other action or
proceeding. This Notice does not purport to be a comprehensive description of
the Action, the allegations or transactions related thereto, the terms of the
Settlement, or the Settlement Hearing. For a more detailed statement of the
matters involved in this litigation, you may inspect the pleadings, the
Stipulation, the orders entered by the Delaware Court in the Action, and other
papers filed in the Action, unless sealed, at the Office of the Register in
Chancery in the Court of Chancery of the State of Delaware, New Castle County
Courthouse, 500 North King Street, How do I get further information?



--------------------------------------------------------------------------------



 
[exh101stipulationandagre127.jpg]
42 Wilmington, Delaware, 19801, during regular business hours of each business
day. DO NOT WRITE OR TELEPHONE THE COURT. Questions regarding the Settlement
should be directed to Plaintiff’s Counsel as follows: Paul A. Fioravanti, Jr.,
Esq. PRICKETT, JONES & ELLIOT, P.A. 1310 North King Street Wilmington, Delaware
19801 Brokerage firms, banks, and other persons or entities who are Class
Members in their capacities as record holders, but not as beneficial owners, are
requested to send this Notice promptly to beneficial owners. Additional copies
of this Notice for transmittal to beneficial owners are available by contacting
the Settlement Administrator at Erickson, Inc. Settlement, c/o Settlement
Administer, P.O. Box 1327, Blue Bell, PA 19422 or by emailing the Settlement
Administrator at Erickson@claimsinformation.com. What if I held shares on behalf
of someone else? You may also furnish the names and addresses of your beneficial
owners in the form of mailing labels or in electronic format to the Settlement
Administrator at Erickson, Inc. Settlement, c/o Settlement Administrator, P.O.
Box 1327, Blue Bell, PA 19422 or by emailing the Settlement Administrator at
Erickson@claimsinformation.com, which will then be responsible for sending the
Notice to such beneficial owners.



--------------------------------------------------------------------------------



 
[exh101stipulationandagre128.jpg]
43 Dated: __________, 2016 BY ORDER OF THE COURT Register in Chancery



--------------------------------------------------------------------------------



 